 



Exhibit 10.23

EXECUTION VERSION

FIRST AMENDMENT

DATED AS OF JUNE 29, 2006

      This FIRST AMENDMENT (this “Amendment”) is entered into among AXLE
HOLDINGS, INC., a Delaware corporation (“Holdings”), INSURANCE AUTO AUCTIONS,
INC., an Illinois corporation (the “Borrower”), and BEAR STEARNS CORPORATE
LENDING INC., as administrative agent (in such capacity, the “Administrative
Agent”).

PRELIMINARY STATEMENTS

      1. Reference is made to the Credit Agreement date as of May 19, 2005 (the
“Credit Agreement”), among Holdings, the Borrower, the Lenders party thereto,
the several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), Bear Stearns & Co. Inc. and Deutsche
Bank Securities Inc. as joint lead arrangers and joint bookrunners (in such
capacities, the “Lead Arrangers”), Deutsche Bank Securities Inc., as syndication
agent (in such capacity, the “Syndication Agent”), GMAC Commercial Finance LLC,
ING Capital LLC, and Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services, Inc. as co-documentation agents, and the Administrative
Agent. Capitalized terms used but not otherwise defined herein are used with the
meanings given in the Credit Agreement as amended hereby.

      2. The Borrower has requested that the Credit Agreement be amended as
herein set forth.

      3. Each of the Required Lenders and the Administrative Agent are, on the
terms and conditions stated below, willing to grant such request.

      NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

      SECTION 1. Amendment to Credit Agreement. The Credit Agreement is amended
and restated in its entirety to read as set forth in Exhibit A.

      SECTION 2. Conditions to Effectiveness. The amendment contained in
Section 1 shall be effective upon satisfaction of each of the following
conditions precedent on or before June 29, 2006:

      (a) The Administrative Agent shall have (i) executed this Amendment and
shall have received signed, written authorization on behalf of each Required
Lender to execute this Amendment on behalf of such Lenders, (ii) received
counterparts of this Amendment executed by each of Holdings and the Borrower and
(iii) received counterparts of the consent appended hereto (the “Consent”)
executed by the Grantors, as defined in the Guarantee and Collateral Agreement
(the “Grantors”).

      (b) The Administrative Agent shall have received (i) commitments from
banks and other financial institutions with respect to the Additional Term Loans
in an aggregate principal amount equal to $116,246,708.10 (plus an amount as
determined by the Administrative Agent necessary for the payoff of each of the
holders of Existing Term Loans that are not Converted Term Lenders), and (ii) as
applicable, (x) a fully executed Addendum with respect to each such bank or
other financial institution becoming a Lender for all purposes under the Credit
Agreement, as amended and restated hereby or (y) a

2



--------------------------------------------------------------------------------



 




fully executed Conversion Notice with respect to each Existing Term Lender
electing to convert its Existing Term Loan into Converted Term Loans and
pursuant to which, on the First Amendment Effective Date, all of the outstanding
principal amount of such Lender’s Existing Term Loans shall be so converted and
shall become Term Loans.

      (c) All fees and expense reimbursements payable by any Loan Party to any
Agent shall have been paid.

      (d) The conditions precedent set forth in Section 6.3 of the Credit
Agreement as amended and restated hereby shall have been satisfied or waived in
accordance with the terms thereof.

      SECTION 3. Representations and Warranties.

      Holdings and the Borrower jointly and severally represent and warrant
that:

      (a) Authority. Each of Holdings and the Borrower has the requisite power
and authority to execute, deliver and perform its obligations under this
Amendment. Each Grantor has the requisite power and authority to execute,
deliver and perform its obligations under the Consent and the Loan Documents, as
amended hereby. The execution, delivery and performance by Holdings and the
Borrower of this Amendment and by the Grantors of the Consent, and the
performance by each Loan Party of each Loan Document (as amended hereby) to
which it is a party have been duly approved by all necessary organizational
action of such Loan Party.

      (b) Enforceability. This Amendment has been duly executed and delivered by
Holdings and the Borrower and the Consent has been duly executed and delivered
by each Grantor. When this Amendment becomes effective as set forth in
Section 2, each of this Amendment, the Consent and each Loan Document (as
amended hereby) is the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought in proceedings in equity or at law).

      (c) Representations and Warranties. The representations and warranties
made by each Loan Party in the Loan Documents are true and correct in all
material respects on the date hereof, and will be true and correct in all
material respects when this Amendment becomes effective, both before and after
giving effect to this Amendment, except to the extent that such representations
and warranties refer to an earlier date (in which case they are true and correct
in all material respects as of such earlier date).

      (d) No Default. No Default has occurred and is continuing.

      SECTION 4. Reference to and Effect on the Loan Documents.

      (a) If and when this Amendment becomes effective as set forth in
Section 2, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended
hereby.

      (b) The Credit Agreement, as amended hereby, and the Guarantee and
Collateral Agreement and the other Loan Documents are and shall continue to be
in full force and effect and are

2



--------------------------------------------------------------------------------



 



hereby in all respects ratified and confirmed. Without limiting the generality
of the foregoing, the Security Documents and all of the Collateral described
therein do and shall continue to secure the payment of all Obligations under and
as defined in the Credit Agreement, as amended hereby.
     (c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or Agent under
any of the Loan Documents or constitute, except as expressly set forth herein, a
waiver or amendment of any provision of any of the Loan Documents.
     (d) This Amendment is a Loan Document. The provisions of Sections 11.12 and
11.16 of the Credit Agreement shall apply with like effect to this Amendment.
     SECTION 5. Counterparts. This Amendment and the Consent may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Amendment (or any authorization to execute this Amendment) or the Consent by
facsimile shall be effective as delivery of a manually executed counterpart
thereof.
     SECTION 6. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
[signature pages follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

                        AXLE HOLDINGS, INC.    
 
               
 
  By:   /s/ Scott Pettit                      
 
      Name:        
 
               
 
      Title:        
 
               
 
                      INSURANCE AUTO AUCTIONS, INC.    
 
               
 
  By:   /s/ Scott Pettit                      
 
      Name:        
 
               
 
      Title:        
 
               
 
               

[FIRST AMENDMENT]



--------------------------------------------------------------------------------



 



                        BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent and Lender    
 
               
 
  By:   /s/ Richard Bram Smith                      
 
      Name:    Richard Bram Smith    
 
               
 
      Title:    Vice President    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Consent to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

                        AXLE HOLDINGS, INC.    
 
               
 
  By:   /s/ Scott Pettit                      
 
      Name:        
 
               
 
      Title:        
 
               
 
                      INSURANCE AUTO AUCTIONS, INC.    
 
               
 
  By:   /s/ Scott Pettit                      
 
      Name:        
 
               
 
      Title:        
 
               
 
                      IAA SERVICES, INC.    
 
               
 
  By:   /s/ Scott Pettit                      
 
      Name:        
 
               
 
      Title:        
 
               
 
                      IAA ACQUISITION CORP.    
 
               
 
  By:   /s/ Scott Pettit                      
 
      Name:        
 
               
 
      Title:        
 
               
 
                      INSURANCE AUTO AUCTIONS CORP.    
 
               
 
  By:   /s/ Scott Pettit                      
 
      Name:        
 
               
 
      Title:        
 
               

[FIRST AMENDMENT — CONSENT]



--------------------------------------------------------------------------------



 



$280,000,000
CREDIT AGREEMENT
among
AXLE HOLDINGS, INC.,
as Holdings,
INSURANCE AUTO AUCTIONS, INC.,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,
BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent,
GMAC COMMERCIAL FINANCE LLC,
as Co-Documentation Agent,
ING CAPITAL LLC,
as Co-Documentation Agent,
and
MERRILL LYNCH CAPITAL,
A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.,
as Co-Documentation Agent
Dated as of May 19, 2005,
as amended and restated as of June 29, 2006
BEAR, STEARNS & CO. INC. and DEUTSCHE BANK SECURITIES INC.
Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   SECTION 1. DEFINITIONS     1  
 
               
 
  1.1.   Defined Terms     1  
 
  1.2.   Other Definitional Provisions     27  
 
                SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS     27  
 
               
 
  2.1.   Term Commitments     27  
 
  2.2.   Procedure for Term Loan Borrowing     28  
 
  2.3.   Conversion of Existing Term Loans     28  
 
  2.4.   Repayment of Term Loans     28  
 
  2.5.   First Amendment Effective Date True-Up     28  
 
                SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS     29  
 
               
 
  3.1.   Revolving Commitments     29  
 
  3.2.   Procedure for Revolving Loan Borrowing     29  
 
  3.3.   Swingline Commitment     29  
 
  3.4.   Procedure for Swingline Borrowing; Refunding of Swingline Loans     30
 
 
  3.5.   Commitment Fees, etc.     31  
 
  3.6.   Termination or Reduction of Commitments     31  
 
  3.7.   Letter of Credit Subcommitment     32  
 
  3.8.   Procedure for Issuance of Letter of Credit     32  
 
  3.9.   Fees and Other Charges     33  
 
  3.10.   L/C Participations     33  
 
  3.11.   Reimbursement Obligation of the Borrower     34  
 
  3.12.   Obligations Absolute     34  
 
  3.13.   Letter of Credit Payments     35  
 
  3.14.   Applications     35  
 
  3.15.   Increase in Term Commitments     35  
 
                SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF
CREDIT     36  
 
               
 
  4.1.   Optional Prepayments     36  
 
  4.2.   Mandatory Prepayments and Commitment Reductions     37  
 
  4.3.   Conversion and Continuation Options     38  
 
  4.4.   Limitations on Eurodollar Tranches     38  
 
  4.5.   Interest Rates and Payment Dates     39  
 
  4.6.   Computation of Interest and Fees     39  
 
  4.7.   Inability to Determine Interest Rate     39  
 
  4.8.   Pro Rata Treatment and Payments     40  
 
  4.9.   Requirements of Law     41  
 
  4.10.   Taxes     42  
 
  4.11.   Indemnity     44  
 
  4.12.   Change of Lending Office     45  
 
  4.13.   Replacement of Lenders     45  
 
  4.14.   Evidence of Debt     45  
 
  4.15.   Illegality     46  

i



--------------------------------------------------------------------------------



 



                              Page   SECTION 5. REPRESENTATIONS AND WARRANTIES  
  46  
 
               
 
  5.1.   Financial Condition     46  
 
  5.2.   No Change     47  
 
  5.3.   Corporate Existence; Compliance with Law     47  
 
  5.4.   Power; Authorization; Enforceable Obligations     48  
 
  5.5.   No Legal Bar     48  
 
  5.6.   Litigation     48  
 
  5.7.   No Default     48  
 
  5.8.   Ownership of Property; Liens     49  
 
  5.9.   Intellectual Property     49  
 
  5.10.   Taxes     49  
 
  5.11.   Federal Regulations     49  
 
  5.12.   Labor Matters     49  
 
  5.13.   ERISA     50  
 
  5.14.   Investment Company Act; Other Regulations     50  
 
  5.15.   Subsidiaries     50  
 
  5.16.   Use of Proceeds     50  
 
  5.17.   Environmental Matters     51  
 
  5.18.   Accuracy of Information, etc.     52  
 
  5.19.   Security Documents     52  
 
  5.20.   Solvency     53  
 
  5.21.   [Reserved]     53  
 
  5.22.   Regulation H     53  
 
  5.23.   Certain Documents     53  
 
                SECTION 6. CONDITIONS PRECEDENT     54  
 
               
 
  6.1.   Conditions to Initial Extension of Credit     54  
 
  6.2.   Conditions to Each Extension of Credit     54  
 
  6.3.   Conditions to the Extensions of Credit on the First Amendment Effective
Date     54  
 
                SECTION 7. AFFIRMATIVE COVENANTS     56  
 
               
 
  7.1.   Financial Statements     56  
 
  7.2.   Certificates; Other Information     56  
 
  7.3.   Payment of Obligations     58  
 
  7.4.   Maintenance of Existence; Compliance     58  
 
  7.5.   Maintenance of Property; Insurance     58  
 
  7.6.   Inspection of Property; Books and Records; Discussions     58  
 
  7.7.   Notices     59  
 
  7.8.   Environmental Laws     59  
 
  7.9.   Interest Rate Protection     60  
 
  7.10.   Additional Collateral, etc.     60  
 
  7.11.   Use of Proceeds     61  
 
  7.12.   Title Insurance     61  
 
  7.13.   Further Assurances     61  
 
  7.14.   Post-Closing Delivery     62  

ii



--------------------------------------------------------------------------------



 



                              Page   SECTION 8. NEGATIVE COVENANTS     62  
 
               
 
  8.1.   Financial Condition Covenants     62  
 
  8.2.   Indebtedness     64  
 
  8.3.   Liens     65  
 
  8.4.   Fundamental Changes     66  
 
  8.5.   Disposition of Property     67  
 
  8.6.   Restricted Payments     68  
 
  8.7.   Capital Expenditures     69  
 
  8.8.   Investments     69  
 
  8.9.   Optional Payments and Modifications of Certain Debt Instruments     70
 
 
  8.10.   Transactions with Affiliates     71  
 
  8.11.   Sales and Leasebacks     72  
 
  8.12.   Hedge Agreements     72  
 
  8.13.   Changes in Fiscal Periods     72  
 
  8.14.   Negative Pledge Clauses     72  
 
  8.15.   Clauses Restricting Subsidiary Distributions     72  
 
  8.16.   Lines of Business     73  
 
  8.17.   Amendments to Acquisition Documents; First Amendment Ohio Acquisition
Documents     73  
 
                SECTION 9. EVENTS OF DEFAULT     74  
 
                SECTION 10. THE AGENTS     77  
 
               
 
  10.1.   Appointment     77  
 
  10.2.   Delegation of Duties     77  
 
  10.3.   Exculpatory Provisions     77  
 
  10.4.   Reliance by Agents     78  
 
  10.5.   Notice of Default     78  
 
  10.6.   Non-Reliance on Agents and Other Lenders     78  
 
  10.7.   Indemnification     79  
 
  10.8.   Agent in Its Individual Capacity     79  
 
  10.9.   Successor Administrative Agent     80  
 
  10.10.   Agents Generally     80  
 
  10.11.   Agents Other than the Administrative Agent     80  
 
  10.12.   Withholding Tax     80  
 
                SECTION 11. MISCELLANEOUS     81  
 
               
 
  11.1.   Amendments and Waivers     81  
 
  11.2.   Notices     82  
 
  11.3.   No Waiver; Cumulative Remedies     83  
 
  11.4.   Survival of Representations and Warranties     83  
 
  11.5.   Payment of Expenses and Taxes; Indemnity     84  
 
  11.6.   Successors and Assigns; Participations and Assignments     85  
 
  11.7.   Adjustments; Set-off     88  
 
  11.8.   Counterparts     88  
 
  11.9.   Severability     88  
 
  11.10.   Integration     88  
 
  11.11.   GOVERNING LAW     89  
 
  11.12.   Submission To Jurisdiction; Waivers     89  

iii



--------------------------------------------------------------------------------



 



                              Page  
 
  11.13.   Acknowledgments     89  
 
  11.14.   Releases of Guarantees and Liens     90  
 
  11.15.   Confidentiality     90  
 
  11.16.   WAIVERS OF JURY TRIAL     91  
 
  11.17.   Delivery of Addenda     91  
 
  11.18.   USA PATRIOT Act     91  
 
  11.19.   Restatement     91  

     
ANNEX:
   
 
   
A
  Pricing Grids
B
  Conversion Notice
 
   
SCHEDULES:
   
 
   
1.1
  Mortgaged Property
5.4
  Consents, Authorizations, Filings and Notices
5.9
  Intellectual Property Litigation
5.15
  Subsidiaries
5.17
  Environmental Matters
8.2(d)
  Existing Indebtedness
8.3(i)
  Existing Liens
8.8(e)
  Existing Investments
 
   
EXHIBITS:
   
 
   
A
  Form of Guarantee and Collateral Agreement
B
  Form of Compliance Certificate
C
  Form of Closing Certificate of the Guarantors
D
  Form of Mortgage
E
  Form of Assignment and Assumption
F-1
  Form of Original Closing Date Legal Opinion of Skadden, Arps, Slate, Meagher &
Flom LLP
F-2
  Form of First Amendment Effective Date Legal Opinion of Katten Muchin Rosenman
LLP
F-3
  Form of Legal Opinion of Ohio Local Counsel
G
  Form of Exemption Certificate
H-1
  Form of Term Note
H-2
  Form of Revolving Note
H-3
  Form Swingline Note
I
  Form of Addendum
J
  Form of Solvency Certificate
K
  Form of Closing Certificate of the Borrower

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT, dated as of May 19, 2005, as amended and restated as of
June 29, 2006, among AXLE HOLDINGS, INC., a Delaware corporation (“Holdings”),
INSURANCE AUTO AUCTIONS, INC., an Illinois corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), BEAR, STEARNS & CO. INC. and DEUTSCHE
BANK SECURITIES INC. as joint lead arrangers and joint bookrunners (in such
capacities, the “Lead Arrangers”), DEUTSCHE BANK SECURITIES INC., as syndication
agent (in such capacity, the “Syndication Agent”), GMAC COMMERCIAL FINANCE LLC,
ING CAPITAL LLC and MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS
FINANCIAL SERVICES INC., as co-documentation agents (in such capacity, each a
“Co-Documentation Agent,” and collectively, the “Co-Documentation Agents”), and
BEAR STEARNS CORPORATE LENDING INC., as administrative agent (in such capacity,
the “Administrative Agent”).
Recitals
          WHEREAS, on the Original Closing Date (as defined below) Axle Merger
Sub, Inc., an Illinois corporation (“Axle Merger Sub”) merged with and into the
Borrower pursuant to the Merger Agreement (as defined below), with the Borrower
continuing as the surviving corporation and the Borrower, the Administrative
Agent, the Syndication Agent, the Co-Documentation Agents and certain of the
Lenders entered into the Original Credit Agreement (as defined below);
          WHEREAS, upon the effectiveness of the Merger (as defined below), the
Borrower succeeded to all rights and obligations of Axle Merger Sub by operation
of law; and
          WHEREAS, pursuant to the First Amendment dated as of June 29, 2006,
the Original Credit Agreement is amended and restated in its entirety as set
forth herein.
          NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into this Agreement and to induce
the Lenders to make their respective extensions of credit to the Borrower
hereunder, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1. Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.
          “Acquisition”: the Merger and all related transactions contemplated by
the Acquisition Documentation.
          “Acquisition Documentation”: collectively, the Merger Agreement and
all schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into to effectuate the Merger.
          “Addendum”: an instrument, substantially in the form of Exhibit I or
otherwise satisfactory to the Administrative Agent, by which a Person becomes a
party to this Agreement as a Lender hereunder or by which an existing Lender
agrees to fund Loans pursuant to its Commitments set forth therein, in each
case, as of the First Amendment Effective Date.
          “Additional Term Loan Commitment”: the commitment of a Person, in the
amount set forth in the Addendum delivered by such Person, to fund Additional
Term Loans in a specified maximum amount on the First Amendment Effective Date
or to fund Additional Term Loans as Delayed Draw Term Loans in a specified
maximum amount on any Delayed Draw Date. Each funding of an Additional Term Loan
by a Lender shall immediately and automatically reduce such Lender’s Additional
Term Loan Commitment on a dollar-for-dollar basis by the amount of such funded
Additional Term

1



--------------------------------------------------------------------------------



 



Loan. The original principal amount of the aggregate Additional Term Loan
Commitments is $116,246,708.10 plus an amount as determined by the
Administrative Agent necessary for the payoff of each of the holders of Existing
Term Loans that are not Converted Term Lenders.
          “Additional Term Loans”: term loans made (a) on the First Amendment
Effective Date pursuant to Section 2.1, (b) on any Delayed Draw Date, in each
case, pursuant to any Additional Term Loan Commitment.
          “Additional Term Lender”: each Person that agrees, in an Addendum, to
fund an Additional Term Loan.
          “Adjustment Date”: as defined in the Pricing Grids.
          “Administrative Agent”: as defined in the preamble to this Agreement.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Agents”: the collective reference to the Syndication Agent, the
Arrangers and the Administrative Agent, which term shall include, for purposes
of Section 10 only, the Issuing Lender.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to (a) until the Original Closing Date, the aggregate amount of
such Lender’s Commitments at such time, (b) thereafter but until the First
Amendment Effective Date, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding and (c) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loans and the aggregate amount of such
Lender’s unfunded Term Commitments and (ii) the amount of such Lender’s
Revolving Commitments then in effect, or if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
          “Agreement”: this Credit Agreement.

2



--------------------------------------------------------------------------------



 



          “Applicable Margin”: prior to the first Adjustment Date, for each Type
and class of Loan the rate per annum set forth below opposite the description of
such Loan:

         
Eurodollar Term Loans
    2.50 %
Eurodollar Revolving Loans
    2.75 %
Base Rate Term Loans
    1.50 %
Base Rate Revolving Loans and Swingline Loans
    1.75 %

provided, that (a) on and after the first Adjustment Date, the Applicable Margin
will be determined pursuant to the Pricing Grids and (b) that the Applicable
Margin for any Type or class of Loan outstanding prior to the First Amendment
Effective Date shall be as set forth in the Original Credit Agreement.
          “Application”: an application, in a form as the Issuing Lender may
reasonably specify from time to time to request the Issuing Lender open a Letter
of Credit.
          “Approved Fund”: (a) a CLO and (b) with respect to any Lender that is
a fund which invests in commercial loans, any other fund that invests in
commercial loans and is managed or advised by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.
          “Asset Sale”: any Disposition of Property or series of related
Dispositions of Property (including any issuance or sale of Capital Stock of any
Subsidiary of the Borrower, but excluding any Disposition permitted by clause
(a), (b), (c), (d), (e) or (f) of Section 8.5) that yields gross proceeds to any
Group Member (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of $500,000.
          “Assignee”: as defined in Section 11.6(b).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit E.
          “Auto Disposal Systems, Inc.”: Auto Disposal Systems, Inc., an Ohio
corporation, and the entity being acquired by the Borrower pursuant to the Ohio
Acquisition.
          “Available Additional Term Commitment”: as to any Term Lender at any
time, the unfunded Additional Term Loan Commitment of such Lender then in effect
after giving effect to the funding of all Additional Term Loans and the
expiration or termination of all or any portion of such Additional Term Loan
Commitment in accordance with the terms of this Agreement from time to time.
          “Available Retained ECF Amount”: (i) an amount which is initially
equal to zero, plus (ii) the cumulative amount for all then-completed fiscal
years (commencing with the Borrower’s 2006 fiscal year) of the amount of Excess
Cash Flow permitted to be retained by the Borrower for any fiscal year after
giving effect to the calculation of Excess Cash Flow for such fiscal years and
the payment of Loans required pursuant to Section 4.2(d) in respect of such
fiscal years, minus (iii) the amount of Excess Cash Flow (expressed as a
positive amount) for any fiscal year in which Excess Cash Flow was a negative

3



--------------------------------------------------------------------------------



 



number, minus (iv) any amount of the Available Retained ECF Amount used to make
Capital Expenditures as permitted by Section 8.7, minus (v) the amount of the
Available Retained ECF Amount utilized to effectuate one or more Permitted
Acquisitions pursuant to clause (c) of the definition thereof.
          “Available Revolving Commitment”: as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding; provided that, in calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Revolving Commitment pursuant to Section 3.5, the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
          “Axle Merger Sub”: as defined in the recitals to this Agreement.
          “Base Rate”: for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%. For purposes hereof: “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by the Bank of New York
as its prime rate in effect at its principal office in New York City (the Prime
Rate not being intended to be the lowest rate of interest charged by the Bank of
New York in connection with extensions of credit to debtors). Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective as of the opening of business on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “Base Rate Loans”: Loans the rate of interest applicable to which is
based upon the Base Rate.
          “Benefited Lender”: as defined in Section 11.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble to this Agreement.
          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.
          “Business”: as defined in Section 5.17(b).
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which would, in accordance with GAAP, be set
forth as capital expenditures in the consolidated statement of cash flow of the
Borrower, but excluding in any event any Permitted Acquisitions and additions to
fixed assets required by GAAP in respect of Leasehold Cost Overruns.

4



--------------------------------------------------------------------------------



 



          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP. For the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.
          “CLO”: any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an affiliate of such
Lender.
          “Closing Certificate of the Borrower” a certificate duly executed by a
Responsible Officer on behalf of the Borrower substantially in the form of
Exhibit K.
          “Co-Documentation Agent”: as defined in the preamble to this
Agreement.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.

5



--------------------------------------------------------------------------------



 



          “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Commitment”: as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.
          “Commitment Fee Rate”: 0.5% per annum; provided, that on and after the
first Adjustment Date occurring after the completion of the first full fiscal
quarter of the Borrower after the Original Closing Date, the Commitment Fee Rate
will be determined pursuant to the Pricing Grids.
          “Commonly Controlled Entity”: any trade or business, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001 of ERISA or (solely for purposes of Section 302 of ERISA and
Section 412 of the Code) is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer on behalf of the Borrower substantially in the form of Exhibit B.
          “Conduit Lender”: any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument (a
copy of which shall be provided by the Administrative Agent to the Borrower upon
request), subject to the consent of the Administrative Agent and the Borrower
(which consent shall not be unreasonably withheld); provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations under this Agreement (including its obligation
to fund a Loan) if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 4.9, 4.10, 4.11 or 11.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender, (b) be deemed to have any Commitment or (c) be
designated if such designation would otherwise increase the costs of any
Facility to the Borrower.
          “Confidential Information Memorandum”: the Confidential Information
Memorandum dated April 14, 2005 and furnished to the Lenders in connection with
this Agreement.
          “Consolidated Current Assets”: at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.
          “Consolidated Current Liabilities”: at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.
          “Consolidated EBITDA”: for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) the aggregate amount of all provisions for all taxes (whether or not paid,
estimated or accrued) based upon the income and profits of the Borrower or
alternative taxes

6



--------------------------------------------------------------------------------



 



imposed as reflected in the provision for income taxes in the Borrower’s
consolidated financial statements, (b) interest expense, amortization or
write-off of debt discount and debt issuance costs, and commissions, discounts
and other fees and charges associated with Indebtedness (including the Loans),
(c) depreciation and amortization expense, (d) amortization of intangibles
(including goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring charges or losses (including stock option payments and severance
expenses, change of control and employee payments, financing fees, and other
fees and expenses incurred (i) in connection with the Acquisition (in an
aggregate amount not to exceed $35,000,000), (ii) in connection with the Ohio
Acquisition (in an aggregate amount not to exceed $2,500,000) and (iii) and in
connection with Permitted Acquisitions), whether or not included as a separate
item in the statement of Consolidated Net Income, (f) any cash compensation
expense relating to the cancellation or retirement of stock options in
connection with the Acquisition in an aggregate amount not to exceed
$27,500,000, (g) non-cash compensation expenses from stock, options to purchase
stock and stock appreciation rights issued to the management of the Borrower,
(h) any other non-cash charges, non-cash expenses or non-cash losses of the
Borrower or any of its Subsidiaries for such period (including deferred rent but
excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of or a reserve for cash charges for any
future period); provided, however, that cash payments made in such period or in
any future period in respect of such non-cash charges, expenses or losses
(excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of or a reserve for cash charges for any
future period) shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in the period when such payments are made, (i) cash
restructuring charges itemized in a certificate delivered to the Administrative
Agent by a Responsible Officer not exceeding $2,500,000 per fiscal year and
$5,000,000 in the aggregate from the date hereof; (j) no more than $500,000
accrued in any fiscal year for payment to the Sponsor in respect of management,
monitoring, consulting and advisory fees, (k) any write-off, depreciation or
amortization of intangibles arising pursuant to Statement of Financial
Accounting Standards No. 141 or to Statement of Financial Accounting Standards
No. 142 and any other non-cash charges resulting from purchase accounting,
(l) any reduction in revenue resulting from the purchase accounting effects of
adjustments to deferred revenue in component amounts required or permitted by
GAAP and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Borrower and its Subsidiaries), as a result of
the Acquisition, any acquisition consummated on or prior to the First Amendment
Effective Date, or any Permitted Acquisition, (m) any loss realized upon the
sale or other disposition of any asset (including pursuant to any sale/leaseback
transaction) that is not Disposed of in the ordinary course of business and any
loss realized upon the sale or other disposition of any Capital Stock of any
Person, (n) any unrealized losses in respect of Hedge Agreements, (o) any
unrealized foreign currency translation losses in respect of Indebtedness of any
Person denominated in a currency other than the functional currency of such
Person, and (p) the amount of any minority expense net of dividends and
distributions paid to the holders of such minority interest; and minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income, (b) any extraordinary, unusual or
non-recurring income or gains whether or not included as a separate item in the
statement of Consolidated Net Income, (c) all non-cash gains on the sale or
disposition of any property other than inventory sold in the ordinary course of
business, (d) any other non-cash income (excluding any items that represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period that are described in the parenthetical to clause (h) above),
(e) any gain realized upon the sale or other disposition of any asset (including
pursuant to any sale/leaseback transaction) that is not Disposed of in the
ordinary course of business and any gain realized upon the sale or other
disposition of any Capital Stock of any Person, (f) any unrealized gains in
respect of Hedge Agreements and (g) any unrealized foreign currency translation
gains in respect of Indebtedness of any Person denominated in a currency other
than the functional currency of such Person, all as determined on a consolidated
basis. For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at

7



--------------------------------------------------------------------------------



 



any time during such Reference Period the Borrower or any Subsidiary shall have
made any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto, including without limitation
any cost savings related thereto to the extent described as such in writing by
the Borrower to the Administrative Agent and expected to be realized within
180 days of such Material Acquisition, as if such Material Acquisition occurred
on the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $1,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $3,000,000. Notwithstanding the foregoing, (x)
Consolidated EBITDA shall be deemed to be $15,709,000, $13,319,000 and
$17,563,000, respectively, for the fiscal quarters ending on or about
September 30, 2005, December 31, 2005 and March 31, 2006, and (y) Consolidated
EBITDA for the fiscal quarter ending June 30, 2006 shall be increased by
$3,200,000 as an allowance for anticipated cost savings identified by the
Borrower and the EBITDA of Auto Disposal Systems, Inc. for such period.
          “Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
          “Consolidated Interest Expense”: for any period, total cash interest
expense (including that attributable to Capital Lease Obligations), net of cash
interest income, of the Borrower and its Subsidiaries (determined on a
consolidated basis in each case in accordance with GAAP) for such period with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries
(including, to the extent treated as interest expense under GAAP, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedge Agreements
in respect of interest rates to the extent such net costs are allocable to such
period but excluding any amortization or write-off of financing costs otherwise
included therein).
          “Consolidated Leverage Ratio”: the ratio of (a) Consolidated Total
Debt on the last day of any fiscal quarter of the Borrower to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters then ended.
          “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded the income
(or loss) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions.
          “Consolidated Total Debt”: at any date, the aggregate amount shown or
required by GAAP to be shown as a liability on a consolidated balance sheet of
the Borrower and its Subsidiaries as of such date in respect of all Indebtedness
of the Borrower or any of its Subsidiaries then outstanding.

8



--------------------------------------------------------------------------------



 



          “Consolidated Working Capital”: at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.
          “Continuing Directors”: the directors of Holdings or a Parent on the
Closing Date, after giving effect to the Acquisition and the other transactions
contemplated hereby, and each other director of Holdings or such Parent whose
nomination for election to the board of directors of Holdings or such Parent is
recommended by at least a majority of the then Continuing Directors or such
other director receives the vote of the Permitted Investors in his or her
election by the shareholders of Holdings or such Parent.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control Investment Affiliate”: as to any Person, any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person or a common
controlling Person primarily for the purpose of making equity or debt
investments in one or more companies. For purposes of this definition, “control”
of a Person means the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.
          “Conversion Notice”: a Conversion Notice substantially in the form of
Annex B or such other form as is reasonably acceptable to each of the Borrower
and the Administrative Agent.
          “Converted Term Loans”: Existing Term Loans subject to a Conversion
Notice executed and delivered to the Administrative Agent by the Lender to which
such Existing Term Loans are outstanding.
          “Converted Term Lender”: each Lender that agrees, in a Conversion
Notice, to convert its Existing Term Loans into Converted Term Loans.
          “Credit Facilities”: to the extent specified by the Borrower by notice
to the Administrative Agent, one or more other debt facilities or commercial
paper facilities, in each case, with banks or other institutional lenders
providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables) or letters
of credit, in each case, as amended, restated, modified, renewed, refunded,
replaced (whether upon or after termination or otherwise) or refinanced
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time.
          “Default”: any of the events specified in Section 9, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Delayed Draw Availability Expiration Date”: the earlier of
(a) December 29, 2006 and (b) the date on which the Borrower has terminated all
outstanding Additional Term Loan Commitments pursuant to Section 3.6. Upon the
occurrence of the Delayed Draw Availability Expiration Date, all then unfunded
Additional Term Loan Commitments shall be deemed terminated as of such date.
          “Delayed Draw Date”: as defined in Section 2.1(c).

9



--------------------------------------------------------------------------------



 



          “Delayed Draw Term Loans”: the term loans made by the Additional Term
Lenders to the Borrower pursuant to Section 2.1. The Delayed Draw Term Loans
shall be Term Loans for all purposes of this Agreement.
          “Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.
          “Earnout Obligation”: an obligation to pay the seller in an
acquisition a future payment that is contingent upon the financial performance
of the business acquired in such acquisition exceeding a specified benchmark
level and that becomes payable when such excess financial performance is
achieved.
          “ECF Percentage”: with respect to any fiscal year of the Borrower
ending after December 31, 2006, 75.0%; provided that the ECF Percentage shall be
(i) reduced to 50.0% if the Consolidated Leverage Ratio as of the last day of
such fiscal year is less than 4.0 to 1.0 but equal to or greater than 3.0 to 1.0
and (ii) equal to 0% if the Consolidated Leverage Ratio as of the last day of
such fiscal year is less than 3.0 to 1.0.
          “Effective Date Additional Term Loan Commitment”: that amount of the
Additional Term Loan Commitment which shall be available to the Borrower on the
First Amendment Effective Date. The aggregate amount of the Effective Date
Additional Term Loan Commitments shall be $81,246,708.10 plus an amount as
determined by the Administrative Agent necessary for the payoff of each of the
holders of Existing Term Loans that are not Converted Term Lenders.
          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection or preservation of the environment
and natural resources, including those relating to the generation, use storage,
transportation, disposal, release, or threatened release of, or exposure to,
Materials of Environmental Concern, as now or may at any time hereafter be in
effect.
          “Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Escrow Agreement”: as defined in the definition of Senior Unsecured
Note Proceeds Escrow.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect

10



--------------------------------------------------------------------------------



 



thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate screen as of 11:00 a.m., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate screen(or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be reasonably
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 a.m., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.
          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
                  Eurodollar Base Rate                      
1.00 – Eurocurrency Reserve Requirements
          “Eurodollar Tranche”: the collective reference to Eurodollar Loans
under a particular Facility for which the then current Interest Periods with
respect to all of which begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).
          “Event of Default”: any of the events specified in Section 9, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Excess Cash Flow”: for any fiscal year of the Borrower, the excess,
if any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital for such fiscal year,
and (iv) the aggregate net amount of non-cash losses by the Borrower and its
Subsidiaries during such fiscal year, to the extent deducted in arriving at such
Consolidated Net Income over (b) the sum, without duplication, of (i) the
aggregate amount actually paid by the Borrower and its Subsidiaries in cash
during such fiscal year on account of Capital Expenditures and Permitted
Acquisitions (excluding the principal amount of Indebtedness incurred and equity
contributions received to finance such payments and any such payments financed
with the proceeds of any Reinvestment Deferred Amount or any Available Retained
ECF Amount), (ii) the aggregate amount of all prepayments of Revolving Loans and
Swingline Loans during such fiscal year to the extent accompanying permanent
optional reductions of the Revolving Commitments and all optional prepayments of
the Term Loans during such fiscal year, (iii) the aggregate amount of all
regularly scheduled and voluntary principal payments of Funded Debt (including
the Term Loans) of the Borrower and its Subsidiaries made during such fiscal
year (other than in respect of any revolving credit facility to the extent there
is not an equivalent permanent reduction in commitments

11



--------------------------------------------------------------------------------



 



thereunder), (iv) increases in Consolidated Working Capital for such fiscal
year, and (v) the aggregate net amount of non-cash gains, non-cash income and
non-cash credits accrued by the Borrower and its Subsidiaries during such fiscal
year, to the extent included in arriving at such Consolidated Net Income.
          “Excluded Indebtedness”: all Indebtedness permitted by Section 8.2
(except any “Additional Notes” (as defined in the Senior Unsecured Note
Indenture) issued after the Original Closing Date, the proceeds of which are not
applied within 90 days after issuance to finance Capital Expenditures or a
Permitted Acquisition).
          “Excluded Redemption Obligation”: an obligation (i) to purchase,
redeem, retire or otherwise acquire for value any Capital Stock that is not, and
cannot in any contingency become required to be purchased, redeemed, retired or
otherwise acquired prior to the first anniversary of the later of the Revolving
Termination Date and the date final payment is due on the Term Loans or (ii) an
obligation of Holdings to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of Holdings or any Parent from present or former
officers, directors or employees of any Group Member upon the death, disability,
retirement or termination of employment or service of such officer, director or
employee, or otherwise under any stock option or employee stock ownership plan
approved by the board of directors of Holdings or any Parent.
          “Existing Term Loans”: each of the Term Loans outstanding immediately
prior to the effectiveness of the First Amendment.
          “Facility”: each of (a) the Term Commitments and the Term Loans made
thereunder (the “Term Facility”), and (b) the Revolving Commitments and the
extensions of credit made thereunder (the “Revolving Facility”).
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
          “First Amendment”: the First Amendment to this Agreement, dated as of
June 29, 2006.
          “First Amendment Effective Date”: the date on which the First
Amendment became effective as set forth in Section 2 thereof, which date is
June 29, 2006.
          “First Amendment Effective Date Pro Forma Balance Sheet”: as defined
in Section 5.1(a).
          “First Amendment Ohio Acquisition Documents”: collectively, the Ohio
Stock Purchase Agreement and all schedules, exhibits and annexes thereto and all
side letters and agreements affecting the terms thereof or entered into to
effectuate the Ohio Acquisition.
          “First Supplemental Indenture”: that certain supplemental indenture
attached as Exhibit A to the Escrow Agreement.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary or that is a Foreign Subsidiary Holdco.

12



--------------------------------------------------------------------------------



 



          “Foreign Subsidiary Holdco”: any Domestic Subsidiary that (a) has no
material assets other than securities of one or more Foreign Subsidiaries and
other assets relating to the ownership interest in any such securities and
(b) has no Guarantee Obligations in respect of any Indebtedness of the Borrower
or any Domestic Subsidiary.
          “Funded Debt”: as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.
          “Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
          “Funding True-Up Percentage”: a fraction, the numerator of which is
$195,000,000 and the denominator of which is $230,000,000.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time except that for purposes of Section 8.1, GAAP
shall be determined on the basis of such principles in effect on the Original
Closing Date and consistent with those used in the preparation of the most
recent audited financial statements referred to in Section 5.1(b). In the event
that any Accounting Change (as defined below) shall occur and such change would
otherwise result in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Group Members”: the collective reference to Holdings, the Borrower
and their respective Subsidiaries.
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by Holdings, the Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit A.

13



--------------------------------------------------------------------------------



 



          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation which (in the case of either clause (a) or clause (b)), guarantees or
has the effect of guaranteeing any Indebtedness, leases, dividends or other
obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any such
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
          “Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.
          “Hedge Agreements”: any interest rate protection agreement, commodity
price protection agreement or other interest or currency exchange rate or
commodity price hedging arrangement.
          “Holdings”: as defined in the preamble to this Agreement.
          “Incremental Term Amount”: at any time, the excess, if any, of (a)
$50,000,000 over (b) the aggregate amount of all Incremental Term Commitments
established after the First Amendment Effective Date pursuant to Section 3.15.
          “Incremental Term Assumption Agreement”: an Incremental Term
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrower, the Administrative Agent and one or
more Incremental Term Lenders.
          “Incremental Term Loan”: any Term Loan resulting from an Incremental
Term Commitment of any Incremental Term Lender.
          “Incremental Term Loan Yield”: as defined in Section 3.15(e).
          “Incremental Term Commitment”: the commitment of any Incremental Term
Lender to increase its Term Loan or fund additional term loans as permitted by
Section 3.15.
          “Incremental Term Lender”: a Term Lender, Approved Fund or other
Person that provides an Incremental Term Commitment.

14



--------------------------------------------------------------------------------



 



          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s business
and Earnout Obligations), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of credit
or similar arrangements, (g) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, except an Excluded Redemption Obligation, (h) all
Guarantee Obligations of such Person in respect of obligations of others of the
kind referred to in clauses (a) through (g) above, (i) all obligations of the
kind referred to in clauses (a) through (h) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation; provided that the amount of such Indebtedness shall
be limited to the lesser of such obligation and the value of the property
subject to such Lien if such Person has not assumed or become liable for the
payment of such obligation, (j) all preferred Capital Stock of any Subsidiary of
such Person, and (k) for the purposes of Sections 8.2 and 9(e) only, all
obligations of such Person in respect of Hedge Agreements, but in each case in
the above clauses excluding obligations under operating leases and obligations
under employment contracts entered into in the ordinary course of business. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.
          “Indemnified Liabilities”: as defined in Section 11.5.
          “Indemnitee”: as defined in Section 11.5.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights, and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses and
technology, know-how, trade secrets and proprietary information of any type, and
all rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
          “Intellectual Property Security Agreement”: the Intellectual Property
Security Agreement to be executed and delivered by each applicable Loan Party in
accordance with Section 5.10 of the Guarantee and Collateral Agreement.
          “Interest Payment Date”: (a) as to any Base Rate Loan (other than any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three

15



--------------------------------------------------------------------------------



 



months or less, the last day of such Interest Period, (c) as to any Eurodollar
Loan having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period, (d) as to any Loan (other than any
Revolving Loan that is a Base Rate Loan and any Swingline Loan), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be repaid.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders under the relevant Facility) nine or twelve months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders under the relevant Facility) nine or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent no later than 1:00 p.m., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (ii) the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date or beyond the
date final payment is due on the Term Loans, as applicable;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
     (iv) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
          “Investments”: as defined in Section 8.8.
          “Issuing Lender”: any financial institution designated by the L/C
Lender as “Issuing Lender” hereunder.
          “L/C Fee Payment Date”: the last day of each March, June, September
and December and the last day of the Revolving Commitment Period.
          “L/C Lender”: Bear Stearns Corporate Lending Inc., in its capacity as
the party responsible for causing the issuance of Letters of Credit hereunder.

16



--------------------------------------------------------------------------------



 



          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.11.
          “L/C Participants”: the collective reference to all the Revolving
Lenders other than the Issuing Lender.
          “L/C Subcommitment Amount”: $10,000,000.
          “Lead Arrangers”: as defined in the recitals to this Agreement.
          “Leasehold Cost Overruns”: means cost funded by the Borrower or one of
its Subsidiaries in connection with leasehold improvements financed by a lessor
of any premises leased by the Borrower or one of its Subsidiaries.
          “Lenders”: as defined in the preamble hereto; provided, that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.
          “Letters of Credit”: as defined in Section 3.7(a).
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Security Documents, the Notes,
each other agreement and each other material certificate or document executed by
any Group Member and delivered to any Agent or any Lender pursuant to this
Agreement or any Security Document.
          “Loan Parties”: each Group Member that is a party to a Loan Document.
          “Majority Facility Lenders”: with respect to any Facility, the holders
of more than 50% of the aggregate unpaid principal amount of the Term Loans or
the Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments and, in the case of the Term Loans prior to the expiration,
termination, or reduction in full of the unfunded Term Commitments, the holders
of more than 50% of (i) the aggregate unpaid principal amount of the Term Loans
plus (ii) the aggregate unfunded Term Commitments).
          “Management Advances”: promissory notes issued on an unsecured basis
by Holdings to a Management Investor in accordance with the Management Stock
Agreements to fund all or a portion of the purchase price paid in connection
with the repurchase by Holdings or such Parent of its Capital Stock from such
Management Investor, if such repurchase is occasioned by the death, disability,
or retirement of such Management Investor.
          “Management Agreement”: the Financial Advisory Agreement, dated as of
the Original Closing Date, among Holdings, the Sponsor and the other parties
thereto.

17



--------------------------------------------------------------------------------



 



          “Management Investors”: present or former officers, employees or
directors of a Group Member who beneficially own outstanding capital stock of
Holdings or any Parent.
          “Management Stock Agreements”: any subscription agreement or
stockholders agreement between Holdings or any Parent and any Management
Investor.
          “Material Adverse Effect”: a material adverse effect on (a) as of the
Original Closing Date, the Acquisition or the financings thereof under this
Agreement or the Senior Unsecured Note Indenture or any other transactions
relating to the Acquisition, (b) the business, assets, property, financial
condition or results of operations of the Group Members, taken as a whole or
(c) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights or remedies of the Agents or the Lenders hereunder or
thereunder or the perfection or priority of the Administrative Agent’s Liens on
a material portion of the Collateral.
          “Material Environmental Amount”: an amount payable by the Borrower
and/or its Subsidiaries in excess of $3,500,000 for remedial costs, compliance
costs, compensatory damages, punitive damages, fines, penalties or any
combination thereof pursuant to any Environmental Law.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined, listed or regulated
as such in or under any Environmental Law, including polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances that are regulated pursuant to or could give rise to
liability under any Environmental Law.
          “Merger”: the merger of Axle Merger Sub, Inc., with and into Insurance
Auto Auctions, Inc., in which Insurance Auto Auctions, Inc. is the surviving
corporation, described in the Merger Agreement.
          “Merger Agreement”: the Agreement and Plan of Merger dated as of
February 22, 2005, among Insurance Auto Auctions, Inc., Axle Holdings, Inc., and
Axle Merger Sub, Inc. as amended, modified and supplemented from time to time.
          “Mortgaged Properties”: the owned real properties listed on
Schedule 1.1, as to which the Administrative Agent for the benefit of the
Secured Parties shall be granted a Lien pursuant to the Mortgages.
          “Mortgages”: each of the mortgages, deeds to secure debts and deeds of
trust made by any Loan Party in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit D (with such changes thereto as (a) shall be advisable under
the law of the jurisdiction in which such mortgage or deed of trust is to be
recorded and (b) do not have a significant adverse economic effect on any Loan
Party), as amended, modified, supplemented or extended from time to time.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and

18



--------------------------------------------------------------------------------



 



when received, and Cash Equivalents at their maturity) of such Asset Sale or
Recovery Event, net of attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other reasonable fees and expenses actually incurred in connection
therewith and net of taxes paid, payable or reasonably estimated to be payable
as a result thereof and (b) in connection with any issuance or sale of Capital
Stock or any incurrence of Indebtedness, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other reasonable
fees and expenses actually incurred in connection therewith; provided, that
amounts provided as a reserve, in accordance with GAAP, against any liability
under any indemnification obligations or purchase price adjustment associated
with any of the foregoing shall not constitute Net Cash Proceeds except to the
extent and at the time any such amounts are released from such reserve.
          “Non-Excluded Taxes”: as defined in Section 4.10(a).
          “Non-U.S. Lender”: as defined in Section 4.10(d).
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to any Agent or to any Lender (or, in the case of
Specified Hedge Agreements or Specified Cash Management Arrangements, any
Qualified Counterparty), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, the
Letters of Credit, any Specified Hedge Agreement, any Specified Cash Management
Arrangements or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses, overdraft charges (including
all reasonable fees, charges and disbursements of counsel to any Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided, that (i) obligations of the Borrower or any Subsidiary
under any Specified Hedge Agreement or Specified Cash Management Arrangement
shall be secured and guaranteed pursuant to the Security Documents only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed and (ii) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under Specified Hedge Agreements or Specified Cash Management
Arrangements.
          “Ohio Acquisition”: means the acquisition of all of the issued and
outstanding capital stock of Auto Disposal Systems, Inc., an Ohio corporation,
by the Borrower pursuant to the First Amendment Ohio Acquisition Documents.
          “Ohio Stock Purchase Agreement”: that certain Stock Purchase
Agreement, dated as of June 28, 2006 by and among the Borrower and the
shareholders of Auto Disposal Systems, Inc. and executed to effectuate the Ohio
Acquisition.
          “Original Closing Date”: May 19, 2005.

19



--------------------------------------------------------------------------------



 



          “Original Closing Date Pro Forma Balance Sheet”: as defined in
Section 5.1(a).
          “Original Credit Agreement”: this Agreement as in effect immediately
prior to the First Amendment Effective Date.
          “Organizational Documents”: as to any Person, its certificate or
articles of incorporation and by-laws if a corporation, its partnership
agreement if a partnership, its limited liability company agreement if a limited
liability company, or other organizational or governing documents of such
Person.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
          “Outstanding Term Loan Yield”: as defined in Section 3.15(e).
          “Parent”: Holdings and any other Person of which Holdings at any time
is or becomes a Subsidiary after the Original Closing Date.
          “Participant”: as defined in Section 11.6(c).
          “Patriot Act”: as defined in Section 11.18.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Acquisition”: any acquisition by purchase or otherwise of
all or substantially all the business, assets or Capital Stock of any Person or
a business unit of a Person, or a brand or trademark and related assets, to the
extent the aggregate consideration paid by the Borrower and its Subsidiaries for
such acquisition (including cash and indebtedness incurred or assumed in
connection with such acquisition) consists solely of any combination of:
               (a) Capital Stock of Holdings or any Parent;
               (b) cash in an amount equal to the Net Cash Proceeds of issuance
and sale of Capital Stock of Holdings or any Parent that is transferred to the
Borrower as a contribution to its common equity within 90 days prior to the date
of the relevant acquisition;
               (c) any Available Retained ECF Amount; and
               (d) other cash or property and other Indebtedness (whether
incurred or assumed) in an aggregate amount which, when aggregated with all
other amounts of such other cash and property paid for acquisitions (other than
with respect to the Ohio Acquisition) at any time after the First Amendment
Effective Date and all such other Indebtedness incurred or assumed in
acquisitions (other than with respect to the Ohio Acquisition) at any time after
the First Amendment Effective Date, does not exceed $80,000,000;
in each case if (i) no Default exists at the time of or results from such
acquisition and (ii) the Borrower delivers to the Administrative Agent a
certificate of a Responsible Officer demonstrating in reasonable detail that, on
a pro-forma basis after giving effect to such acquisition and all related
transactions as if completed on the first day of the twelve month period ending
on the last day of the most recent fiscal

20



--------------------------------------------------------------------------------



 



quarter for which the Borrower’s balance sheet has been delivered (the “Test
Date”), the Borrower would have been in compliance with Sections 8.1(a) and
8.1(b) on the Test Date, if such test date is September 30, 2005 or a later
date, or (B) the Consolidated Leverage Ratio would not have exceeded 6.25:1 if
the Test Date is earlier than September 30, 2005; provided, that, if the
Borrower would have been in compliance as specified in the foregoing clause
(ii), the Borrower shall not be required to deliver such certificate if the
aggregate consideration paid for such Permitted Acquisition is less than
$3,000,000.
          “Permitted Investors”: the collective reference to the Sponsor, its
Control Investment Affiliates, any Management Investors and their respective
Permitted Transferees.
          “Permitted Liens”: any Liens permitted by Section 8.3.
          “Permitted Transferees”: (a) in the case of the Sponsor, (i) any
Control Investment Affiliate of the Sponsor (collectively, “Sponsor
Affiliates”), (ii) any managing director, general partner, limited partner,
director, officer or employee of the Sponsor or any Sponsor Affiliate
(collectively, the “Sponsor Associates”), (iii) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any Sponsor
Associate and (iv) any trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a Sponsor
Associate, his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children) and/or direct lineal descendants; and (b) in
the case of any Management Investors, (i) his or her heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries, (ii) his or
her spouse, parents, siblings, members of his or her immediate family (including
adopted children) or direct lineal descendants or (iii) a trust, the
beneficiaries of which, or a corporation or partnership, the stockholders or
partners of which, include only the Management Investor, as the case may be, and
his or her spouse, parents, siblings, members of his or her immediate family
(including adopted children) and/or direct lineal descendants.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee pension benefit plan that
is covered by ERISA and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Pledged Notes”: as defined in the Guarantee and Collateral Agreement.
          “Pledged Stock”: as defined in the Guarantee and Collateral Agreement.
          “Pricing Grids”: the pricing grids and related provisions attached
hereto as Annex A.
          “Projections”: as defined in Section 7.2(c).
          “Properties”: as defined in Section 5.17(a).
          “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including Capital Stock.
          “Qualified Counterparty”: with respect to any Specified Hedge
Agreement or Specified Cash Management Arrangement, any counterparty thereto
that, at the time such Specified Hedge

21



--------------------------------------------------------------------------------



 



Agreement or Specified Cash Management Arrangement was entered into, was a
Lender or an affiliate of a Lender.
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Group Member, other than (x) any such settlement or payment
arising by reason of any loss of revenues or interruption of business or
operations caused thereby and (y) any such settlement or payment constituting
reimbursement or compensation for amounts previously paid by any Group Member in
respect of the theft, loss, destruction, damage or other similar event relating
to any such claim or proceeding.
          “Register”: as defined in Section 11.6(b).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.11 for amounts drawn under
Letters of Credit.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, an amount equal to the aggregate Net Cash Proceeds received by any Group
Member in connection therewith that are not applied to prepay the Term Loans or
reduce the Revolving Commitments pursuant to Section 4.2(c) as a result of the
delivery of a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends to use an
amount equal to all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to acquire, improve or repair fixed or capital assets
useful in its business, or to complete a Permitted Acquisition.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire, improve
or repair fixed or capital assets useful in the Borrower’s business, to acquire
a brand or trademark and related assets or to complete a Permitted Acquisition.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring twelve months after the receipt by
the Borrower of proceeds relating to such Reinvestment Event (or the 180th day
thereafter if the Reinvestment Event is a project authorized by the board of
directors of the Borrower prior to such date and the Borrower or any of its
Subsidiaries has entered into a contract to complete such project) and (b) the
date on which the Borrower shall have determined not to, or shall have otherwise
ceased to, acquire, improve or repair fixed or capital assets useful in the
Borrower’s business, acquire a brand or trademark and related assets or complete
a Permitted Acquisition with all or any portion of the relevant Reinvestment
Deferred Amount.
          “Related Agreements”: the Acquisition Documentation, the First
Amendment Ohio Acquisition Documents, the Senior Unsecured Notes Indenture, the
Senior Unsecured Notes and each other document executed in connection with the
Senior Unsecured Notes.

22



--------------------------------------------------------------------------------



 



          “Related Persons”: with respect to any specified Person, such Person’s
Affiliates and the respective officers, directors, employees, attorneys, agents
and advisors of such Person and such Person’s Affiliates.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
          “Required Lenders”: at any time, the holders of more than 50% of the
sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding, (ii) the unfunded Term Commitments then in effect and (iii) the
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Revolving Extensions of Credit then outstanding.
          “Requirement of Law”: as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
          “Responsible Officer”: the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.
          “Restricted Payments”: as defined in Section 8.6.
          “Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount of the Revolving Commitment held by such Lender under the Original Credit
Agreement immediately prior to the effectiveness of this Agreement (which
Revolving Commitment shall be continued hereunder) or the amount set forth in
this Agreement or in the Addendum or Assignment and Assumption pursuant to which
such Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original amount of the Total Revolving
Commitments is $50,000,000.
          “Revolving Commitment Period”: the period from and including the
Original Closing Date to the Revolving Termination Date.
          “Revolving Extensions of Credit”: as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.
          “Revolving Lender”: each Lender that has a Revolving Commitment or
that holds Revolving Loans.
          “Revolving Loans”: as defined in Section 3.1(a).

23



--------------------------------------------------------------------------------



 



          “Revolving Percentage”: as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding).
          “Revolving Termination Date”: the earlier of (a) the sixth anniversary
of the Original Closing Date and (b) the date on which the Revolving Commitments
are terminated pursuant to any provision of this Agreement.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and otherwise any analogous Governmental Authority.
          “Secured Obligations”: in the case of the Borrower, the Obligations
and in the case of any other Loan Party, the obligations of such Loan Party
under the Guaranty and Collateral Agreement and the other Loan Documents to
which it is a party.
          “Secured Parties”: as defined in the Guarantee and Collateral
Agreement.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Intellectual Property Security Agreements ,the
Mortgages and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.
          “Senior Unsecured Note Indenture”: the Indenture, dated as of April 1,
2005 entered into by IAAI Finance Corp., in connection with the issuance of the
Senior Unsecured Notes.
          “Senior Unsecured Note Proceeds Escrow”: the funds deposited in escrow
pursuant to the Escrow Agreement (the “Escrow Agreement”), dated as of April 1,
2005, among IAAI Finance Corp., Wells Fargo Bank, National Association, as
Escrow Agent, and Wells Fargo Bank, National Association, as trustee under the
Senior Unsecured Note Indenture.
          “Senior Unsecured Notes”: the collective reference to (a) the senior
unsecured notes of IAAI Finance Corp. issued on April 1, 2005 pursuant to the
Senior Unsecured Note Indenture and any Exchange Notes (as defined in the Senior
Unsecured Note Indenture) issued in exchange therefore and (b) up to $50,000,000
aggregate principal amount of “Additional Notes” (defined in the Senior
Unsecured Note Indenture) issued from time to time after the Original Closing
Date and any Exchange Notes issued in exchange for such Additional Notes
(defined in the Senior Unsecured Note Indenture).
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Solvent”: with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as

24



--------------------------------------------------------------------------------



 



they mature. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.
          “Specified Cash Management Arrangement”: any arrangement for treasury,
depositary or cash management services provided to the Borrower or any of its
Subsidiaries by a Qualified Counterparty in connection with any transfer or
disbursement of funds through an automated clearinghouse or on a same day or
immediate or accelerated availability basis that has been designated as a
Specified Cash Management Arrangement. The designation by the Borrower of any
such arrangement as a Specified Cash Management Arrangement shall not create in
favor of the Qualified Counterparty that is a party thereto any rights in
connection with the management, enforcement or release of any Collateral or any
claim against any Guarantor under the Guarantee and Collateral Agreement.
          “Specified Change of Control”: a “Change of Control” (or any other
defined term having a similar purpose) as defined in the Senior Unsecured Note
Indenture.
          “Specified Hedge Agreement”: any Hedge Agreement between the Borrower
or any of its Subsidiaries and any Qualified Counterparty that has been
designated as a Specified Hedge Agreement. The designation by the Borrower of
any Hedge Agreement as a Specified Hedge Agreement (a) shall constitute a
representation and warranty by the Borrower that such Hedge Agreement is
permitted by Section 8.12 (upon which such Qualified Counterparty shall be
entitled to rely conclusively) and (b) shall not create in favor of the
Qualified Counterparty that is a party thereto any rights in connection with the
management, enforcement or release of any Collateral or any claim against any
Guarantor under the Guarantee and Collateral Agreement except to the extent
expressly set forth in the Guarantee and Collateral Agreement.
          “Sponsor”: Kelso & Company, L.P.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
          “Subsidiary Guarantor”: each Subsidiary of the Borrower other than
IAAI Finance Corp. and any Foreign Subsidiary.
          “Swingline Commitment Amount”: $10,000,000.
          “Swingline Lender”: Bear Stearns Corporate Lending Inc., in its
capacity as the lender of Swingline Loans.
          “Swingline Loans”: as defined in Section 3.3(a).

25



--------------------------------------------------------------------------------



 



          “Swingline Participation Amount”: as defined in Section 3.4(c).
          “Syndication Agent”: as defined in the preamble to this Agreement.
          “Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Term Loan to the Borrower hereunder in a principal amount not to
exceed the amount set forth in this Agreement or in the Addendum or Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof. The aggregate
amount of the Term Commitments as of the First Amendment Effective Date is
$230,000,000 of which $195,000,000 shall be deemed funded on the First Amendment
Effective Date and $35,000,000 shall be deemed unfunded Term Commitments. The
term “Term Commitment” shall include any Additional Term Loan Commitment. The
amount of the Term Commitments shall be deemed reduced on a dollar-for-dollar
basis by the amount of (i) Existing Term Loans converted hereunder, (ii)
Additional Term Loans funded on or after the date hereof, and (iii) all
reductions, terminations or expirations of Term Commitments in accordance with
the terms of this Agreement.
          “Term Lender”: each Lender that has a Term Commitment or that holds a
Term Loan.
          “Term Loan”: the Converted Term Loans, all Additional Term Loans and
all Incremental Term Loans (if any), taken together as a single class.
          “Term Loan Percentage”: a fraction, the numerator of which is the
aggregate amount of each Term Lender’s outstanding Term Loans on the First
Amendment Effective Date and the denominator of which is such Lender’s aggregate
Term Commitments.
          “Term Percentage”: as to any Term Lender at any time, the percentage
which such Lender’s Term Commitment then constitutes of the aggregate Term
Commitments (or, at any time after the funding of the Term Loans, the percentage
which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding).
          “Third Party Assignee” as defined in Section 11.6.
          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit outstanding at such time.
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.
          “United States”: the United States of America.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law or de minimis shares held by nominees or others as required by law) is owned
by such Person directly and/or through other Wholly Owned Subsidiaries.

26



--------------------------------------------------------------------------------



 



          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of the Borrower.
          1.2. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
               (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), and (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties of
every type and nature and (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder).
               (c) The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.
               (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
               (e) The expressions “payment in full,” “paid in full” and any
other similar terms or phrases when used herein with respect to any Obligation
shall mean the payment in full of such Obligation in cash in immediately
available funds.
SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS
          2.1. Term Commitments. On the Original Closing Date, each Term Lender
then a party to the Original Credit Agreement made a Term Loan thereunder to the
Borrower in an amount equal to its Term Percentage (as of such date and
calculated in accordance with the definition of such term under the Original
Credit Agreement) of $115,000,000. Subject to the terms and conditions hereof,
on the First Amendment Effective Date, each Additional Term Lender that has
delivered an Additional Term Loan Commitment for Term Loans to be made on the
First Amendment Effective Date severally agrees to make an Additional Term Loan
to the Borrower on the First Amendment Effective Date in an amount equal to its
proportionate share, based on all Effective Date Additional Term Loan
Commitments. Subject to the terms and conditions hereof, each Additional Term
Lender that has delivered an Additional Term Loan Commitment for Term Loans to
be made on any date after the First Amendment Effective Date (each, a “Delayed
Draw Date”) that is prior to the Delayed Draw Availability Expiration Date shall
make an Additional Term Loan to the Borrower on such Delayed Draw Date in an
amount equal to the lesser of (i) its remaining unfunded Additional Term Loan
Commitment and (ii) its proportionate share, based on all such unfunded
Additional Term Loan Commitments, of $35,000,000; provided, however, that there
shall be no more than three (3) Delayed Draw Dates. The Term Loans shall be
either

27



--------------------------------------------------------------------------------



 



Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 4.3.
          2.2. Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 1:00 p.m., New York City time, (a) one Business
Day prior to the Original Closing Date or the anticipated First Amendment
Effective Date or Delayed Draw Date (as applicable) in the case of Base Rate
Loans and (b) three Business Days prior to the Original Closing Date or the
anticipated First Amendment Effective Date or Delayed Draw Date (as applicable)
in the case of Eurodollar Loans) requesting that the Term Lenders make the Term
Loans on the Original Closing Date, the First Amendment Effective Date or
Delayed Draw Date, as the case may be, and specifying the amount to be borrowed.
Upon receipt of such notice the Administrative Agent shall promptly notify each
Term Lender thereof. Not later than 1:00 p.m., New York City time, on the
Original Closing Date, the First Amendment Effective Date or the Delayed Draw
Date, as applicable, each Term Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Term Loan or Term Loans to be made by such Lender. The Administrative Agent
shall credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.
          2.3. Conversion of Existing Term Loans. Each Converting Term Lender
severally agrees that, upon the First Amendment Effective Date, such Converting
Lender’s Existing Term Loans shall be converted into Converted Term Loans in the
amount set forth in its Conversion Notice and shall constitute, with all
Additional Term Loans, outstanding Term Loans.
          2.4. Repayment of Term Loans. The Term Loan of each Term Lender shall
mature and be payable in full on the date that is seven years after the Original
Closing Date and shall be repayable prior to that date in consecutive quarterly
installments, each of which shall be in an amount equal to such Lender’s Term
Percentage of 0.25% of the aggregate Term Commitments on the First Amendment
Effective Date, less the amount of Term Commitments canceled, reduced or
terminated on or before the Delayed Draw Availability Expiration Date, due
commencing on December 31, 2006 and continuing on the last day of each
consecutive March, June, September and December thereafter.
          2.5. First Amendment Effective Date True-Up. On the First Amendment
Effective Date, the Administrative Agent shall apportion (a) the aggregate
outstanding Converted Term Loans and Additional Term Loans funded on the First
Amendment affective date and (b) the aggregate remaining unfunded Term Loan
Commitments individually to each Term Lender such that, on the First Amendment
Effective Date, each Term Lender’s Term Loan Percentage is equal to the Funding
True-Up Percentage. All amounts applied to reduced the Term Loans outstanding to
any Converted Term Lender to effectuate such apportionment (i) may be
reborrowed, subject to the terms and conditions applicable to a borrowing of
Delayed Draw Term Loans hereunder, and (ii) shall be payable with any
indemnification due under Section 4.11.
SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS
          3.1. Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Extensions of Credit then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
Revolving Loans that are repaid

28



--------------------------------------------------------------------------------



 



may be reborrowed during the Revolving Commitment Period, subject to the terms
and conditions hereof. The Revolving Loans may from time to time be Eurodollar
Loans or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 3.2 and 4.3.
               (b) The Borrower shall repay all outstanding Revolving Loans on
the Revolving Termination Date.
          3.2. Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day; provided that the Borrower shall give the Administrative Agent
irrevocable notice, which must be received by the Administrative Agent prior to
1:00 p.m., New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of Base Rate Loans and which shall
specify (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing under the Revolving Commitments
shall be in an amount equal to (x) in the case of Base Rate Loans, $250,000 or a
whole multiple thereof and (y) in the case of Eurodollar Loans, $1,000,000 or a
whole multiple of $250,000 in excess thereof. Upon receipt of any such notice
from the Borrower, the Administrative Agent shall promptly notify each Revolving
Lender thereof. Each Revolving Lender will make the amount of its pro rata share
of each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such amounts will then be made available to the Borrower
by the Administrative Agent crediting an account of the Borrower maintained by
the Administrative Agent, in like amounts and funds as received by the
Administrative Agent.
          3.3. Swingline Commitment. (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Swingline
Loans”) to the Borrower; provided, that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment Amount, (ii) the Borrower shall not request any Swingline Loan if,
after giving effect to the making of such Swingline Loan, the aggregate amount
of the Available Revolving Commitments would be less than zero, and (iii) the
Swingline Lender shall not be required to make any Swingline Loans under this
Section 3.3 at any time when an Event of Default has occurred and is continuing.
Subject to the foregoing, Swingline Loans may be repaid and reborrowed from time
to time.
               (b) Swingline Loans shall be Base Rate Loans only.
               (c) The Borrower shall repay all outstanding Swingline Loans
(i) on each Borrowing Date for Revolving Loans, (ii) on the Revolving
Termination Date and (iii) on demand by the Swingline Lender at any time when an
Event of Default has occurred and is continuing.
          3.4. Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing of Swingline Loans shall be in an amount equal to $100,000 or a
whole multiple of $100,000 in excess thereof. Not later than

29



--------------------------------------------------------------------------------



 



3:00 P.M., New York City time, on the Borrowing Date specified in a notice in
respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.
               (b) The Swingline Lender may at any time, on behalf of the
Borrower (which hereby irrevocably authorizes the Swingline Lender to do so),
request a borrowing of Revolving Loans in an amount equal to the aggregate
outstanding Swingline Loans and apply the proceeds of such borrowing to the
repayment of the Swingline Loans. Each Revolving Lender agrees to fund its
Revolving Percentage of any such borrowing so requested in immediately available
funds, not later than 10:00 a.m., New York City time, on the first Business Day
after the date of such borrowing is requested. The proceeds of such Revolving
Loans shall immediately be made available by the Administrative Agent to the
Swingline Lender for application to the repayment of Swingline Loans. The
Borrower agrees to pay, and irrevocably authorizes the Swingline Lender and
Administrative Agent to charge the Borrower’s accounts with the Swingline Lender
or Administrative Agent as necessary to pay, all outstanding Swingline Loans to
the extent amounts received from the Revolving Lenders upon any such request are
not sufficient to repay the outstanding Swingline Loans.
               (c) If the Swingline Lender at any time determines that it is
precluded from making a request for a borrowing of Revolving Loans pursuant to
Section 3.4(b), whether by reason of the occurrence of a Default described in
Section 9(f) or otherwise for any reason, each Revolving Lender hereby purchases
from the Swingline Lender an undivided participating interest in the then
outstanding Swingline Loans (a “Swingline Participation Amount”) and shall
promptly upon demand of the Swingline Lender complete such purchase at par by
paying to the Swingline Lender an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate outstanding Swingline Loans.
               (d) Whenever, at any time after the Swingline Lender has received
from any Revolving Lender such Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
that if any such payment is required to be returned, such Revolving Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.
               (e) Each Revolving Lender’s obligation to make the Loans referred
to in Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of any Default or the failure to satisfy any
of the conditions specified in Section 6; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

30



--------------------------------------------------------------------------------



 



          3.5. Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the Original Closing Date to the last day of
the Revolving Commitment Period, computed at the Commitment Fee Rate on the
average daily amount of the Available Revolving Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on the last
day of each March, June, September and December and on the Revolving Termination
Date, commencing on the first of such dates to occur after the Original Closing
Date.
               (b) The Borrower agrees to pay to the Administrative Agent for
the account of each Term Lender having an unfunded Additional Term Loan
Commitment, a commitment fee for the period from and including the First
Amendment Effective Date to the Delayed Draw Availability Expiration Date,
computed at the Commitment Fee Rate on the average daily amount of the Available
Additional Term Commitment of such Lender during the period for which payment is
made, payable quarterly in arrears on the last day of each March, June,
September and December, and on the Delayed Draw Availability Expiration Date,
commencing on the first of such dates to occur after the First Amendment
Effective Date.
               (c) The Borrower agrees to pay to the Agents the fees in the
amounts and on the dates agreed to in writing by the Borrower and the
Administrative Agent.
          3.6. Termination or Reduction of Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $500,000, or a whole multiple thereof or the Total Revolving
Commitment, and shall reduce permanently the Revolving Commitments then in
effect. The Borrower shall also have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to terminate all or a portion
of the unfunded Additional Term Loan Commitments; provided that any partial
termination shall be in an amount at least equal to $500,000 or a whole multiple
thereof.
          3.7. Letter of Credit Subcommitment. (a) Subject to the terms and
conditions hereof, the L/C Lender, in reliance on the agreements of the other
Revolving Lenders set forth in Section 3.10(a), agrees to cause the Issuing
Lender to issue, on a sight basis, letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day at any time and from time to
time during the Revolving Commitment Period, in such form as may be customarily
used from time to time by the Issuing Lender or in such other form as may be
reasonably satisfactory to the L/C Lender and the Issuing Lender; provided, that
the L/C Lender shall have no obligation to cause any Letter of Credit to be
issued if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Subcommitment Amount or (ii) the aggregate amount of the
Available Revolving Commitments would be less than zero. Each Letter of Credit
shall be denominated in Dollars and expire no later than the earlier of (i) the
first anniversary of its date of issuance and (ii) the date that is five
Business Days prior to the Revolving Termination Date; provided that any Letter
of Credit with a one-year term may provide, with the consent of the L/C Lender
and the Issuing Lender, for the automatic renewal thereof for additional periods
of up to one year (which shall in no event extend beyond the date referred to in
clause (ii) above without the consent of the L/C Lender and the Issuing Lender).
If, as of the Revolving Termination Date, any Letter of Credit for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all Letters of Credit; provided,
that all such Cash Collateral or Backstop L/Cs (each as defined below) shall be
denominated in Dollars. For purposes of this Section 3.07, “Cash

31



--------------------------------------------------------------------------------



 



Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Lender, the Issuing Lender and
the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances (“Cash Collateral”) or one or more backstop letters of credit in form
and substance acceptable to, and issued by financial institutions reasonably
acceptable to the L/C Lender (each such letter of credit, a “Backstop L/C”)
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Lender (which documents are hereby consented to
by the Lenders). Derivatives of such above defined terms shall have
corresponding meanings.
               (b) L/C Lender shall not at any time be obligated to cause any
Letter of Credit to be issued hereunder if such issuance would conflict with, or
cause the L/C Lender, Issuing Lender or any L/C Participant to exceed any limits
imposed by, any applicable Requirement of Law.
          3.8. Procedure for Issuance of Letter of Credit. (a) The Borrower may
from time to time request that the L/C Lender cause a Letter of Credit to be
issued by delivering to the L/C Lender at its address for notices specified
herein, an Application therefor, completed to the reasonable satisfaction of the
L/C Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may reasonably request. Upon receipt of any
Application, the L/C Lender will notify the Administrative Agent of the amount,
the beneficiary and the requested expiration of the requested Letter of Credit,
and upon receipt of confirmation from the Administrative Agent that after giving
effect to the requested issuance, the Available Revolving Commitments would not
be less than zero, the L/C Lender will cause such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith to be processed by the L/C Lender and the Issuing Lender in
accordance with their respective customary procedures and shall cause the
Issuing Lender to promptly issue the Letter of Credit requested thereby (but in
no event shall the L/C Lender be required to cause any Letter of Credit to be
issued earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by causing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed to by the Issuing
Lender and the Borrower. The L/C Lender shall furnish a copy of such Letter of
Credit to the Borrower (with a copy to the Administrative Agent) promptly
following the issuance thereof. The L/C Lender shall promptly furnish to the
Administrative Agent which shall in turn promptly furnish to the Lenders, notice
of the issuance of each Letter of Credit (including the amount thereof).
               (b) The making of each request for a Letter of Credit by the
Borrower shall be deemed to be a representation and warranty by the Borrower
that such Letter of Credit may be issued in accordance with, and will not
violate the requirements of, Section 3.7(a) or any Requirement of Law applicable
to the Loan Parties. Unless the L/C Lender has received notice from the
Administrative Agent before it causes a Letter of Credit to be issued that one
or more of the applicable conditions specified in Section 6.2 are not satisfied,
or that the issuance of such Letter of Credit would violate Section 3.7, then
the L/C Lender may cause the requested Letter of Credit to be issued for the
account of the Borrower in accordance with the usual and customary practices of
each of the L/C Lender and the Issuing Lender.
          3.9. Fees and Other Charges. (a) The Borrower will pay a fee on the
face amount of all outstanding Letters of Credit at a per annum rate equal to
the Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date. In
addition, the Borrower shall pay to the L/C Lender for its own account a
fronting fee on the undrawn and unexpired amount of each Letter of Credit
computed at the rate of 0.25% per annum and payable quarterly in arrears on each
L/C Fee Payment Date.

32



--------------------------------------------------------------------------------



 



               (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse the L/C Lender and the Issuing Lender, as the case may be, for such
normal and customary costs and expenses as are incurred or charged by the
Issuing Lender in issuing, negotiating, effecting payment under, amending or
otherwise administering any Letter of Credit.
          3.10. L/C Participations. (a) The L/C Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the L/C Lender
to cause Letters of Credit to be issued hereunder, each L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
the L/C Lender, on the terms and conditions set forth below, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Percentage in the L/C Lender’s obligations and rights
under and in respect of each Letter of Credit issued hereunder and the amount of
each draft paid by the Issuing Lender thereunder (which shall include the L/C
Lender’s obligation to reimburse such applicable Issuing Lender for the amount
of such drawing). Each L/C Participant unconditionally and irrevocably agrees
with the L/C Lender that, if a draft is paid under any Letter of Credit for
which the L/C Lender is not reimbursed in full by the Borrower in accordance
with the terms of this Agreement, such L/C Participant shall pay to the
Administrative Agent upon demand of the L/C Lender an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. The Administrative Agent shall promptly
forward such amounts to the L/C Lender.
               (b) If any amount required to be paid by any L/C Participant to
the Administrative Agent for the account of the L/C Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
L/C Lender to the Issuing Lender under any Letter of Credit is paid to the
Administrative Agent for the account of the L/C Lender within three Business
Days after the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of the L/C Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the L/C
Lender, times (iii) a fraction the numerator of which is the number of days that
elapse during such period and the denominator of which is 360. If any such
amount required to be paid by any L/C Participant pursuant to Section 3.10(a) is
not made available to the Administrative Agent for the account of the Issuing
Lender by such L/C Participant within three Business Days after the date such
payment is due, the L/C Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Base Rate Loans under the Revolving
Facility. A certificate of the L/C Lender submitted to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.
               (c) Whenever, at any time after the L/C Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.10(a), the
Administrative Agent or the L/C Lender receives any payment related to such
Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by the L/C Lender), or any payment of
interest on account thereof, the Administrative Agent or the L/C Lender, as the
case may be, will distribute to such L/C Participant its pro rata share thereof;
provided, that if any such payment received by Administrative Agent or the L/C
Lender, as the case may be, shall be required to be returned by the
Administrative Agent or the L/C Lender, such L/C Participant shall return to the
Administrative Agent for the account of the L/C Lender the portion thereof
previously distributed to such L/C Participant.
          3.11. Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the L/C Lender on the same Business Day on which the L/C Lender
notifies the Borrower of the date and

33



--------------------------------------------------------------------------------



 



amount of a draft presented under any Letter of Credit and paid by the L/C
Lender or on the next Business Day, if such notice is received any time after
11:00 a.m., New York time on such Business Day for the amount of such draft so
paid. Each such payment shall be made to the L/C Lender at its address for
notices referred to herein in Dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (i) until
the Business Day next succeeding the date of the relevant notice, Section 4.5(b)
and (ii) thereafter, Section 4.5(c).
          3.12. Obligations Absolute. The Borrower’s obligations under
Section 3.11 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the L/C Lender, the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person. The Borrower also agrees
with the L/C Lender that the L/C Lender shall not be responsible for, and the
Borrower’s Reimbursement Obligations under Section 3.11 shall not be affected
by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The L/C Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender or any Related Person. The Borrower agrees that any action
taken or by the L/C Lender or the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct and in accordance with the standards of
care specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of the L/C Lender
or the Issuing Lender to the Borrower. The Issuing Lender shall not have any
liability to the Borrower, the Administrative Agent, or the Lenders in respect
of any Letters of Credit issued by it or any Letters of Credit requested to be
issued by it, nor shall the Issuing Lender owe any duty to any Person, or be
deemed to have agreed, to issue any Letters of Credit (it being understood that
the Issuing Lender shall issue Letters of Credit if at all, pursuant to separate
contractual arrangements with and solely for the benefit of, the L/C Lender and
any duties, obligations or liabilities of the Issuing Lender shall be only those
set forth in such separate contractual arrangements).
          3.13. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the L/C Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the L/C Lender to
the Borrower in connection with any draft presented for payment under any Letter
of Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to causing the Issuing Lender to determine
that the documents (including each draft) delivered under such Letter of Credit
in connection with such presentment are substantially in conformity with such
Letter of Credit.
          3.14. Applications. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Section 3, the provisions of this Section 3 shall apply.
          3.15. Increase in Term Commitments. (a) With the consent of the
Administrative Agent, the Borrower from time to time may, by written notice to
the Administrative Agent, request Incremental Term Commitments in an amount not
to exceed the Incremental Term Amount from Lenders or other Persons approved by
the Administrative Agent willing to provide such Incremental Term

34



--------------------------------------------------------------------------------



 



Commitments. No Agent or Lender shall be obligated to deliver or fund any
Incremental Term Commitment except as expressly agreed to in writing by any such
Person in an Incremental Term Assumption Agreement. The notice shall set forth
(i) the amount of the Incremental Term Commitments being requested (which shall
be in minimum increments of $1,000,000 and a minimum amount of $5,000,000 or
equal to the remaining Incremental Term Amount), (ii) the date on which such
Incremental Term Commitments are requested to become effective and (iii) that
such Incremental Term Commitments will provide for an additional funding of Term
Loans on such date on the terms and conditions set forth herein applicable to
the Term Loans.
               (b) Concurrently with such request, the Borrower shall deliver to
the Administrative Agent an Incremental Term Assumption Agreement executed and
delivered by the Loan Parties and proposed Incremental Term Lenders and such
other documentation relating thereto as the Administrative Agent may reasonably
request. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Term Assumption Agreement. Upon the
effectiveness of any Incremental Term Assumption Agreement, this Agreement shall
be amended to the extent necessary in the judgment of the Administrative Agent
to reflect the existence and terms of the Incremental Term Commitments
thereunder. Such amendment shall become effective when executed and delivered by
the Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and need not be executed, delivered or consented to by any other Agent
or Lender. Upon the funding of Term Loans under an Incremental Term Commitment,
such Loans shall constitute Term Loans for all purposes under this Agreement and
the other Loan Documents.
               (c) No Incremental Term Assumption Agreement shall become
effective unless (i) the Administrative Agent has approved such Incremental Term
Assumption Agreement, (ii) the Administrative Agent has received a certificate
executed by a Responsible Officer of the Borrowers to the effect that (A) the
conditions set forth in Sections 6.2(a) and 6.2(b) are satisfied on the date of
the Incremental Term Assumption Agreement and the proposed effective date and
(B) Holdings would have been in compliance with Sections 8.1(a) and 8.1(b) as of
the last day of the most recent fiscal quarter of Holdings for which financial
statements have then been delivered, after giving effect on a pro forma basis to
the Incremental Term Commitments provided by such Incremental Term Assumption
Agreement and the funding of all loans committed thereunder and application of
the proceeds thereof, all as if funded and applied on the first day of the
12-month period then ended, and (iii) the Administrative Agent has received such
amendments to the Security Documents, additional Security Documents, legal
opinions, board resolutions, certificates and documentation as required by such
Incremental Term Assumption Agreement or reasonably requested by the
Administrative Agent.
               (d) The Administrative Agent may reset Interest Periods for
outstanding Eurodollar Tranches and take other such action as it may deem
appropriate to cause all additional Term Loans funded under Incremental Term
Commitments to be included, when funded, on a pro rata basis in each outstanding
Borrowing of Term Loans, and the Borrower agrees that Section 4.11 shall apply
to any conversion of Eurodollar Loans to Base Rate Loans or other reset of
Interest Periods required by the Administrative Agent to effect the foregoing.
               (e) If, taking into consideration all upfront fees and other
compensation paid or payable by the Borrower or its Affiliates to any
Incremental Term Lender to obtain its Incremental Term Commitment, the effective
yield of any Incremental Term Loans, based on an assumed four-year average life
to maturity (the “Incremental Term Loan Yield”), is more than 0.25% per annum
greater than the yield of the other Term Loans then outstanding, determined
solely on the basis of the interest rates applicable thereto under this
Agreement (the “Outstanding Term Loan Yield”), then on the date of funding of
such Incremental Term Loans the Borrower shall pay to the Administrative Agent,
for account

35



--------------------------------------------------------------------------------



 



of each Term Lender holding Term Loans then outstanding, a fee in an amount
sufficient to cause the Outstanding Term Loan Yield, when increased by the
amount of such fee, to be 0.25% per annum less than the Incremental Term Loan
Yield.
SECTION 4. GENERAL PROVISIONS APPLICABLE
TO LOANS AND LETTERS OF CREDIT
          4.1. Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 1:00
p.m., New York City time, three Business Days prior thereto in the case of
Eurodollar Loans and no later than 1:00 p.m., New York City time, one Business
Day prior thereto in the case of Base Rate Loans, which notice shall specify the
date and amount of prepayment and whether the prepayment is of Eurodollar Loans
or Base Rate Loans; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 4.11. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein (provided, that a notice of
prepayment of all outstanding Loans may state that such notice is conditioned
upon the effectiveness of other credit facilities or other financing, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified date) if such condition is not satisfied),
together with (except in the case of Revolving Loans that are Base Rate Loans
and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans and Revolving Loans shall be in an aggregate
principal amount of $500,000 or a whole multiple thereof. Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof.
          4.2. Mandatory Prepayments and Commitment Reductions. (a) If at any
time after the Original Closing Date any Group Member other than Holdings
receives any Net Cash Proceeds from the incurrence of any Indebtedness other
than Excluded Indebtedness, the Borrower shall prepay the Term Loans on the date
of such receipt in an amount equal to the lesser of 100% of such Net Cash
Proceeds (excluding Net Cash Proceeds received from the incurrence of any such
Indebtedness to the extent used within 90 days thereafter to finance a Permitted
Acquisition or to acquire or repair fixed or capital assets useful in its
business) and the amount of the outstanding Term Loans.
               (b) If at any time after the Original Closing Date Holdings or
any Parent receives any Net Cash Proceeds from the issuance and sale of any
Capital Stock or any equity contribution (excluding (i) proceeds from Capital
Stock of Holdings or any Parent issued to employees or directors of any Parent,
Holdings, the Borrower or any of the Borrower’s Subsidiaries pursuant to
employee benefit plans, employment arrangements or director arrangements,
(ii) any capital contribution to the extent made by Holdings or another
Subsidiary of Holdings (it being understood and agreed that in no event shall
this clause (ii) exclude any proceeds received by Holdings from any capital
contribution to it or any issuance of its equity), (iii) proceeds received from
the equity financing referred to in paragraph 5 of the Closing Certificate of
the Borrower, (iv) proceeds received by Holdings or any Parent after the
Original Closing Date from issuances of its equity to, or contributions received
from, any Parent or any Permitted Investors or Permitted Transferees and
(v) proceeds received by Holdings or any Parent after the Original Closing Date
from issuances of its equity or contributions to the extent used within 90 days
thereafter to finance a Permitted Acquisition), the Borrower shall prepay the
Term Loans within 90 days after the date of such receipt in an amount equal to
the lesser of 50% of such Net Cash Proceeds and the amount of the outstanding
Term Loans.

36



--------------------------------------------------------------------------------



 



               (c) If at any time after the Original Closing Date any Group
Member receives any Net Cash Proceeds from any Asset Sale or Recovery Event in
an amount exceeding $2,500,000 in any fiscal year, then, unless a Reinvestment
Notice shall be delivered in respect thereof, the Borrower shall prepay the Term
Loans on the third Business Day following the date of such receipt in an amount
equal to the lesser of 100% of such Net Cash Proceeds to the extent exceeding
$2,500,000 in any fiscal year and the amount of the outstanding Term Loans. If a
Reinvestment Notice has been delivered in respect of any Asset Sale or Recovery
Event, then on each Reinvestment Prepayment Date relating thereto, the Borrower
shall prepay the Term Loans in an amount equal to the lesser of the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event and the amount
of the outstanding Term Loans.
               (d) If, for any fiscal year of the Borrower commencing with the
fiscal year ending on or about December 31, 2007, there is any Excess Cash Flow,
the Borrower shall prepay the Term Loans in an amount equal to the lesser of the
ECF Percentage of such Excess Cash Flow on or before the 105th day following the
end of such fiscal year and the amount of the outstanding Term Loans.
               (e) Mandatory prepayments of Term Loans shall be applied first to
Base Rate Loans and then to Eurodollar Loans and shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid. Each such
prepayment shall be credited ratably to the remaining installments.
          4.3. Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 noon, New York City time, on the Business Day preceding the proposed
conversion date, provided, that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 1:00 p.m., New York City time, on the second Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefore), provided that no Base Rate Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. If the Borrower requests a
conversion to Eurodollar Loans in any such notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.
               (b) Any Eurodollar Loan may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loans, provided, that no Eurodollar Loan under a particular Facility may be
continued as such when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. So long as no Event of Default has occurred and is continuing,
if the Borrower requests a continuation of Eurodollar Loans in any such notice,
but fails to specify an Interest Period, it will be deemed to have

37



--------------------------------------------------------------------------------



 



specified an Interest Period of one month. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
          4.4. Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $500,000
or a whole multiple of $250,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.
          4.5. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest on the outstanding principal amount thereof for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Eurodollar Rate determined for such day plus the Applicable Margin.
               (b) Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof at a rate per annum equal to the Base Rate plus the
Applicable Margin.
               (c) (i) If any portion of the principal of any Loan or
Reimbursement Obligation is not paid when due (whether at the stated maturity,
by acceleration or otherwise), such portion of such principal shall bear
interest at a rate per annum equal to (x) in the case of the Loans, the rate
that would otherwise be applicable thereto pursuant to Section 4.5(a) or 4.5(b)
plus 2% per annum or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans under the Revolving Facility plus 2% per annum and
(ii) if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder is not paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum equal to the rate then
applicable to Base Rate Loans under the relevant Facility plus 2% per annum (or,
in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to Base Rate Loans under the Revolving
Facility plus 2% per annum), in each case, with respect to both clause (i) and
clause (ii) above, from the date of such non-payment until such amount is paid
in full (as well after as before judgment).
               (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
          4.6. Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to Base Rate Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate. Interest shall accrue on each Loan for each day on
which it is made or outstanding, except the day on which it is repaid unless it
is repaid on the same day that it was made.
               (b) Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the

38



--------------------------------------------------------------------------------



 



Lenders in the absence of manifest error. The Administrative Agent shall, at the
request of the Borrower, deliver to the Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 4.5(a).
          4.7. Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
          (a) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower absent manifest
error) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or
          (b) the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans (provided, that the Borrower may rescind such request promptly after
receipt of such notice), (y) any Loans under the relevant Facility that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
under the relevant Facility shall be converted, on the last day of the
then-current Interest Period, to Base Rate Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans under the
relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.
          4.8. Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Term Percentages or Revolving
Percentages, as the case may be of the relevant Lenders..
               (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders. The amount of each principal prepayment of the Term
Loans shall be applied to reduce the then remaining installments of Term Loans,
pro rata based upon the then remaining principal amount thereof. Amounts prepaid
on account of the Term Loans may not be reborrowed.
               (c) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.
               (d) All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff or counterclaim and shall be made prior
to 1:00 p.m., New York City time, on the due date thereof to the Administrative
Agent, for the account of the Lenders, at the Funding Office, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders

39



--------------------------------------------------------------------------------



 



promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
               (e) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans under
the relevant Facility, on demand, from the Borrower.
               (f) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
          4.9. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof, or
compliance by any Lender with any request or directive whether or not having the
force of law from any central bank or other Governmental Authority made
subsequent to the date such Lender becomes a party hereto:
     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for (A) changes in the rate of net income taxes, capital
taxes, branch taxes, franchise taxes (imposed in lieu of income taxes) and net
worth taxes (imposed in lieu of income taxes) and (B) Non-Excluded Taxes,
provided that this provision shall not affect any obligation of the Borrower
under Section 4.10);

40



--------------------------------------------------------------------------------



 



     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender, upon its written demand (accompanied by a certificate of the type
described in clause (c) below), any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.
               (b) If any Lender shall have reasonably determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy whether or not having the force of law from any Governmental
Authority made subsequent to the date such Lender becomes a party hereto shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy and such Lender’s desired return on capital) by an
amount reasonably deemed by such Lender to be material, then from time to time,
after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request (accompanied by a certificate of the
type described in clause (c) below) therefor, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.
               (c) A certificate as to any additional amounts payable pursuant
to this Section 4.9 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 4.9, the Borrower shall
not be required to compensate a Lender pursuant to this Section 4.9 for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section 4.9 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
          4.10. Taxes. (a) Except to the extent required under applicable law,
all payments made under this Agreement shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding net income taxes, capital
taxes, branch taxes, franchise taxes (imposed in lieu of net income taxes) and
net worth taxes (imposed in lieu of net income taxes) imposed on any Agent or
any Lender or its applicable lending office or any branch, as a result of a
present or

41



--------------------------------------------------------------------------------



 



former connection between such Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to any Agent or any Lender
hereunder (or are required to be withheld or paid by such Agent or Lender)
subject to Subsection 4.10(i), the amounts so payable to such Agent or such
Lender shall be increased to the extent necessary to yield to such Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender or Agent with respect to any
Non-Excluded Taxes (i) that are attributable to such Lender’s or Agent’s failure
to comply with the requirements of paragraph (d) or (e) of this Section 4.10 or
(ii) that are United States withholding taxes imposed on amounts payable to such
Lender or Agent at the time such Lender or Agent becomes a party to this
Agreement, except to the extent that such Lender’s or Agent’s assignor (if any)
was entitled, at the time of assignment to receive additional amounts from the
Borrower with respect to the Non-Excluded Taxes pursuant to this paragraph (a).
               (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
               (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by
the Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Agent or Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof. If the Borrower fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the Agents and
the Lenders for any incremental taxes, interest or penalties that may become
payable by any Agent or any Lender as a result of any such failure.
               (d) Each Lender or Agent (or Transferee) that is not a “United
States person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S.
Lender”) shall deliver to the Borrower and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) two copies of either U.S. Internal Revenue Service Form
W-8IMY and/or Form W-8BEN (claiming benefits of an applicable tax treaty) or
Form W-8ECI, as applicable (or successor form) or, in the case of a Non-U.S.
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, a
statement substantially in the form of Exhibit G and a Form W-8BEN, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to

42



--------------------------------------------------------------------------------



 



deliver. Each Lender or Agent that is not a Non-U.S. Lender shall furnish an
accurate and complete U.S. Internal Revenue Service Form W-9 (or successor form)
establishing that such Lender or Agent is not subject to U.S. backup
withholding, and to the extent it may lawfully do so at such times, provide a
new Form W-9 (or successor form) upon the expiration or obsolescence of any
previously delivered form.
               (e) A Lender or Agent that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law and as reasonably requested in writing by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate,
to the extent that such Lender or Agent is legally entitled to complete, execute
and deliver such documentation and in such Lender’s or Agent’s reasonable
judgment such completion, execution or submission would not materially prejudice
the legal position of such Lender.
               (f) If any Lender or Agent determines, in its reasonable
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 4.10, it
shall promptly pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 4.10 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of such Agent or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of such Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Agent or such Lender in the event such
Agent or such Lender is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
               (g) The agreements in this Section 4.10 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
               (h) [Reserved].
               (i) If a Lender or Agent changes its applicable lending office or
assigns its rights or sells participations therein and the effect of the change,
assignment or participation, as of the date of the change, would be to cause the
Borrower to become obligated to pay any additional amount under
Section 4.9(a)(i) or 4.10, the Borrower shall not be obligated to pay such
additional amount in excess of amounts the Borrower was obligated to pay prior
to such change, assignment or participation.
          4.11. Indemnity. The Borrower agrees to indemnify each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation and the calculation of the amount of such
compensation), for all losses, expenses and liabilities (including any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Eurodollar Loans but
excluding loss of anticipated profits) that such Lender may sustain or incur as
a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans

43



--------------------------------------------------------------------------------



 



on a day that is not the last day of an Interest Period with respect thereto.
Such indemnification may include an amount equal to the excess, if any, of
(i) the amount of interest that would have accrued on the amount so prepaid, or
not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section 4.11
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.
          4.12. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 4.9, 4.10(a) or
4.15 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans or Letters of Credit affected by
such event with the object of avoiding the consequences of such event; provided,
that such designation is made on terms that, in the sole judgment of such
Lender, cause such Lender and its lending office(s) to suffer no economic, legal
or regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 4.9, 4.10(a) or 4.15.
          4.13. Replacement of Lenders. The Borrower may replace, with a
replacement financial lender reasonably satisfactory to the Administrative
Agent, any Lender that (a) requests payment of any amounts payable under
Section 4.9, 4.10(a) or 4.15, (b) defaults in its obligation to make Loans
hereunder, or (c) declines to deliver any required consent to a waiver or
modification of any provision of the Loan Documents that has been consented by
the Borrower, Administrative Agent, Required Lenders and, if otherwise required,
Majority Facility Lenders, but only if (i) such replacement does not conflict
with any Requirement of Law, (ii) no Event of Default has occurred and is
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender has taken no action under Section 4.12 so as to eliminate the demand
or condition giving rise to the Borrower’s replacement right, (iv) the
replacement lender purchases, at par, all Loans and other amounts owing to the
replaced Lender on or prior to the date of replacement and assumes all
obligations of the replaced Lender under the Loan Documents in accordance with
Section 11.6 (except that the Borrower shall pay the registration and processing
fee referred to therein), (v) the Borrower compensates the replaced Lender under
Section 4.11 if any Eurodollar Loan outstanding to the replaced Lender is
purchased other than on the last day of the Interest Period relating thereto and
(vi) the Borrower shall pay the replaced Lender all amounts payable under
Section 4.9 or 4.10(a). Notwithstanding the foregoing, all rights and claims of
the Borrower, Administrative Agent and Lenders against any replaced Lender that
has defaulted in its obligation to make Loans hereunder shall be in all respects
reserved and unaffected by the replacement of such Lender.
          4.14. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing Indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.
               (b) The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 11.6(b), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan

44



--------------------------------------------------------------------------------



 



and each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
               (c) The entries made in the Register and the accounts of each
Lender maintained pursuant to Section 4.14(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded, but the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.
               (d) The Borrower agrees that, upon the request to the
Administrative Agent by any Lender, the Borrower will execute and deliver to
such Lender a promissory note of the Borrower evidencing any Term Loans,
Revolving Credit Loans or Swingline Loans, as the case may be, of such Lender,
substantially in the forms of Exhibit H-1, H-2 or H-3, respectively, with
appropriate insertions as to date and principal amount.
          4.15. Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.
SECTION 5. REPRESENTATIONS AND WARRANTIES
          To induce the Agents and the Lenders to enter into this Agreement and
to make the Loans and issue or participate in the Letters of Credit, Holdings
and the Borrower hereby jointly and severally represent and warrant to each
Agent and each Lender that, unless otherwise specified, on and as of the First
Amendment Effective Date and on and as of each date as required by
Section 6.2(b):
          5.1. Financial Condition. (a) The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at on or
about December 31, 2004 (including the notes thereto) (the “Original Closing
Date Pro Forma Balance Sheet”), copies of which have heretofore been furnished
to each Lender party hereto as of the Original Closing Date, has been prepared
giving effect (as if such events had occurred on such date) to (i) the
consummation of the Acquisition, (ii) the Loans to be made and the Senior
Unsecured Notes to be issued on or before the Original Closing Date and the use
of proceeds thereof and (iii) the payment of fees and expenses in connection
with the foregoing. The unaudited pro forma consolidated balance sheet of
Holdings and its consolidated subsidiaries as at December 31, 2005 (including
the notes thereto) (the “First Amendment Effective Date Pro Forma Balance
Sheet”), copies of which have been have heretofore been furnished to each
Lender, has been prepared giving effect (as if such events had occurred on such
date) to (i) the consummation of the Ohio Acquisition, (ii) the Loans to be made
on the First Amendment Effective Date and (iii) the payment of fees and expenses
in connection with the foregoing. The Original Closing Date Pro Forma Balance
Sheet and the First Amendment Effective Date Pro Forma Balance Sheet have each
been prepared based on the best information available to the Borrower as of the
date of delivery thereof, and presents fairly in all

45



--------------------------------------------------------------------------------



 



material respects on a pro forma basis the estimated financial position of the
Borrower and its consolidated Subsidiaries as at on or about December 31, 2004
and December 31, 2005, respectively, assuming that the events specified in the
preceding sentence had actually occurred at such date (except in each case for
the effects of fair value adjustments to the acquired tangible and intangible
assets and liabilities required by purchase accounting principles).
               (b) The audited consolidated balance sheets of the Borrower and
its Subsidiaries as at on or about December 31, 2005, on or about December 31,
2004 and on or about December 31, 2003 and the related consolidated statements
of income and of cash flows for the fiscal years ended on such dates, reported
on by and accompanied by an unqualified report from KPMG LLC, present fairly in
all material respects the consolidated financial condition of the Borrower and
its Subsidiaries as at such dates and their consolidated results of operations
and consolidated cash flows for the fiscal years then ended. All such financial
statements, including the related schedules and notes (if any) thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). As of the First Amendment Effective Date, no Group
Member has any material Guarantee Obligations, contingent liabilities or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph other than as contemplated by
the Loan Documents and Related Agreements. During the period from on or about
December 31, 2004 to and including the Original Closing Date there was no
Disposition by the Borrower or any of its then existing Subsidiaries of any
material part of its business or property other than the Acquisition.
          5.2. No Change. Since the date of the audited consolidated balance
sheets of the Borrower and its Subsidiaries as at on or about December 31, 2004,
there has been no development or event that has had or would reasonably be
expected to have a Material Adverse Effect.
          5.3. Corporate Existence; Compliance with Law. Each Group Member
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has the organizational power and
authority, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification except to
the extent the failure to be so qualified would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law and Organizational Documents, except to
the extent that the failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          5.4. Power; Authorization; Enforceable Obligations. Each Loan Party
has the organizational power and authority, and the legal right, to make,
deliver and perform the Loan Documents and the Related Agreements to which it is
a party and, in the case of the Borrower, to obtain extensions of credit under
this Agreement. Each Loan Party has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents and
Related Agreements to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit under this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
Acquisition, the extensions of credit hereunder or the execution, delivery,
performance, validity or enforceability of the Loan Documents or Related
Agreements except (i) consents, authorizations, filings and notices described in
Schedule 5.4, which consents, authorizations, filings and notices have been
obtained or made and are in full force and

46



--------------------------------------------------------------------------------



 



effect except as specifically described in Schedule 5.4 and (ii) the filings
referred to in Section 5.19. Each Loan Document and Related Agreement has been
duly executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, each other Loan Document upon execution will constitute,
and each Related Agreement constitutes, the legal, valid and binding obligation
of each Loan Party party thereto, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
          5.5. No Legal Bar. The execution, delivery and performance of the Loan
Documents and, the issuance of Letters of Credit and the borrowings hereunder do
not and will not violate in any material respect any Requirement of Law,
Organizational Documents or any material Contractual Obligation of any Loan
Party or result in or require the creation or imposition of any Lien on any
property or revenues of any Loan Party in any material respect pursuant to any
Requirement of Law, Organizational Documents or material Contractual Obligation
(other than the Liens created by the Security Documents). The execution,
delivery and performance of the Related Agreements and the use of the proceeds
thereof do not and will not violate any Requirement of Law, Organizational
Documents or any Contractual Obligation of any Loan Party or result in or
require the creation or imposition of any Lien on any property or revenues of
any Loan Party pursuant to any Requirement of Law Organizational Documents or
Contractual Obligation (other than the Liens created by the Security Documents)
except, as in each case, has not had and would not reasonably be expected to
have a Material Adverse Effect. No Group Member is subject to any Requirement of
Law, Organizational Documents or Contractual Obligation that has had or would
reasonably be expected to have a Material Adverse Effect.
          5.6. Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Holdings or the Borrower, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that would reasonably be expected to have a Material Adverse Effect.
          5.7. No Default. No Group Member is in default under or with respect
to any of its Contractual Obligations in any respect that would reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.
          5.8. Ownership of Property; Liens. Each Loan Party has good and
indefeasible title to the Mortgaged Properties, and to the knowledge of Holdings
or the Borrower, has good and valid title to, or a valid leasehold interest in,
all its other material property and none of such property is subject to any Lien
except Permitted Liens.
          5.9. Intellectual Property. Except as set forth in Schedule 5.9, each
Group Member owns, or is licensed to use, all material Intellectual Property
necessary for the conduct of its business as currently conducted. Except as, in
the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect, (a) no material claim has been asserted and is pending
by any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does Holdings or
the Borrower know of any valid basis for any such claim and (b) the use of
Intellectual Property by each Group Member does not infringe on the rights of
any Person in any material respect.
          5.10. Taxes. Each Group Member has filed or caused to be filed all
Federal and state income and other material tax returns that are required to be
filed and has paid all material taxes shown to

47



--------------------------------------------------------------------------------



 



be due and payable on said returns or on any assessments made against it or any
of its property and all other material taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings (if any) and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); no tax Lien has been filed, and, to the knowledge of Holdings and the
Borrower, no claim is being asserted, with respect to any material tax, fee or
other charge. No Group Member intends to treat the Loan, the Acquisition, or any
other transaction contemplated hereby as being as “reportable transaction”
(within the meaning of Treasury Regulation section 1.6011-4).
          5.11. Federal Regulations. No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
          5.12. Labor Matters. Except as, in the aggregate, has not had and
would not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes against any Group Member pending or, to
the knowledge of Holdings or the Borrower, threatened; (b) hours worked by and
payment made to employees of each Group Member have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.
          5.13. ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan for which any
Group Member or Commonly Controlled Entity has a material unpaid liability, and
each Plan has complied in all material respects with the applicable provisions
of ERISA and the Code. No termination of a Single Employer Plan has occurred,
and no Lien in favor of the PBGC or a Plan has arisen, during such five-year
period. The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. No Group Member or Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would reasonably be expected to result
in a material liability under ERISA, and no Group Member or Commonly Controlled
Entity would become subject to any material liability under ERISA if any Group
Member or Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
in Reorganization or Insolvent. No Group Member has any liability with respect
to any employee benefit plan that is not subject to the laws of the United
States or a political subdivision thereof that would reasonably be expected to
result in a Material Adverse Effect.
          5.14. Investment Company Act; Other Regulations. No Group Member is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law or restriction under
its Organizational Documents (other than Regulation X of the

48



--------------------------------------------------------------------------------



 



Board) that limits its ability to incur Indebtedness under this Agreement or the
Senior Unsecured Indenture.
          5.15. Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Original Closing Date,
(a) Schedule 5.15 sets forth the name and jurisdiction of organization of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Group Member and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees, former employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Group Member other than Holdings, except as created by the
Loan Documents.
          5.16. Use of Proceeds. The proceeds of the Term Loans and any
Revolving Loans funded on the Original Closing Date were used to refinance
existing Indebtedness of the Borrower and its Subsidiaries, to finance a portion
of the merger consideration for the Merger and pay related fees and expenses.
Letters of Credit and the proceeds of Revolving Loans made after the Original
Closing Date and Swingline Loans shall be used only for working capital,
Permitted Acquisitions and other general corporate purposes. The Borrower shall
use the proceeds of any Additional Term Loans solely for Permitted Acquisitions
and the repayment of outstanding Revolving Loans or those Existing Loans not
subject to a Conversion Notice.
          5.17. Environmental Matters. Except as, in the aggregate, has not had
and would not reasonably be expected to have a Material Adverse Effect:
               (a) Except as listed on Schedule 5.17, the facilities and
properties owned, leased or operated by any Group Member (the “Properties”) do
not contain any Materials of Environmental Concern or contamination in amounts
or concentrations or under circumstances that constitute or constituted a
violation of, or could give rise to liability under, any Environmental Law;
               (b) no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or any Group Member’s operation of any of the
Properties or the business operated by any Group Member (the “Business”), nor
does Holdings or the Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;
               (c) the Group Members (i) hold all Environmental Permits (each of
which is in full force and effect) required for the conduct of the business; and
(ii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits;
               (d) the Group Members have complied with all current requirements
of Environmental Law and, to the knowledge of Holdings or the Borrower,
compliance by each Group Member with all reasonably likely future requirements
arising from either (i) existing Environmental Laws or (ii) formally proposed
environmental regulations that have not yet been finally promulgated will be
timely attained and maintained, as applicable, without material expense;
               (e) Except as listed on Schedule 5.17, Materials of Environmental
Concern have not been transported or disposed of by or on behalf of any Group
Member from the Properties in violation of, or in a manner or to a location that
would give rise to liability under, any Environmental Law, nor during any Group
Member’s ownership or operation of either the Properties or any formerly owned,
leased or operated facilities or properties (“Former Properties”) have any
Materials of

49



--------------------------------------------------------------------------------



 




Environmental Concern been generated, treated, stored or disposed of, released
or threatened to be released at, on or under any of the Properties or Former
Properties or otherwise in connection with the Business in violation of
Environmental Law, or in a manner that could give rise to liability under, any
applicable Environmental Law;
               (f) no judicial proceeding or governmental or administrative
action is pending or, to the knowledge of Holdings and the Borrower, threatened,
under any Environmental Law to which any Group Member is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business; and
               (g) no Group Member has assumed any liability of any other Person
under Environmental Laws.
          5.18. Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other material document, certificate or statement
furnished by or on behalf of any Group Member to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, taken as a whole,
contained as of the date such statement, information, document or certificate
was so furnished (or, in the case of the Confidential Information Memorandum, as
of the Original Closing Date), any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not materially misleading. The projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. As of the Original Closing Date, to the best knowledge of the
Borrower, the representations and warranties contained in the Acquisition
Documentation are true and correct in all material respects (except those
representations and warranties that refer solely to an earlier date, which
representations and warranties shall be true and correct as of such earlier
date). There is no fact known to any Loan Party that would reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents, in the Confidential Information Memorandum
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents, taken as a whole.
          5.19. Security Documents. (a) The Guarantee and Collateral Agreement
is effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds and products thereof, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, to the
extent provided therein, when financing statements, other filings specified on
Schedule 4 to the Guarantee and Collateral Agreement in appropriate form are
filed in the offices specified on Schedule 4 to the Guarantee and Collateral
Agreement and the other actions described in Section 4.3 of the Guarantee and
Collateral Agreement are completed, the Guarantee and Collateral Agreement shall
be effective to create a perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the

50



--------------------------------------------------------------------------------



 




Obligations (as defined in the Guarantee and Collateral Agreement), in each case
(to the extent provided therein) prior and superior in right to any other Person
(except for Permitted Liens);
               (b) Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds and
products thereof, and when the Mortgages are filed in the offices specified
therein, each such Mortgage shall constitute, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally, (to the
extent provided therein) a perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in the Mortgaged Properties and
the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case (except as expressly set forth therein) prior
and superior in right to any other Person (except for Permitted Liens).
Schedule 1.1 lists, as of the Original Closing Date, each parcel of owned real
property located in the United States and held by the Borrower or any of its
then existing Subsidiaries that has a value, in the opinion of the Borrower, in
excess of $1,500,000.
               (c) When delivered and at all times thereafter, each Intellectual
Property Security Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Intellectual Property Collateral described
therein and the proceeds and products thereof, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally. Upon the
filing of (i) each Intellectual Property Security Agreement in the appropriate
indexes of the United States Patent and Trademark Office (the “PTO”) relative to
United States patents and United States trademarks, and the United States
Copyright Office relative to United States copyrights, if any, and the taking of
appropriate actions with respect to Intellectual Property which is the subject
of a registration or application outside the United States under applicable
local laws, together with provision for payment of all requisite fees, and
(ii) financing statements in appropriate form for filing in the offices
specified on Schedule 4 of the Guarantee and Collateral Agreement, each
Intellectual Property Security Agreement shall constitute (to the extent
provided in the Guarantee and Collateral Agreement) a perfected Lien on, and
security interests in, all right, title and interest of the Loan Parties in such
Intellectual Property Collateral and the proceeds and products thereof, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case (except as expressly set forth therein) prior and
superior in right to any other Person (except for Permitted Liens); provided
that subsequent filings in the PTO and United States Copyright Office and
actions under foreign law may be necessary with respect to registrations for
Intellectual Property acquired by any Loan Party after the date hereof.
          5.20. Solvency. Each Group Member is, and after giving effect to the
Acquisition and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith will be and will continue to be,
Solvent.
          5.21. [Reserved].
          5.22. Regulation H. No Mortgage encumbers improved real property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in respect of
which the procurement of flood insurance is required by any Requirement of Law,
unless such flood insurance has been obtained and is in full force and effect.

51



--------------------------------------------------------------------------------



 



          5.23. Certain Documents. The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Related Agreements,
including any amendments, supplements or modifications with respect to any such
Related Agreements.
SECTION 6. CONDITIONS PRECEDENT
          6.1. Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it under
the Original Credit Agreement was subject to the satisfaction, prior to the
making of such extension of credit on the Original Closing Date, of the
conditions precedent set forth in Section 6.1 of the Original Credit Agreement,
which conditions were satisfied on the Original Closing Date or were otherwise
addressed in a manner acceptable to Administrative Agent and the Lenders at such
time.
          6.2. Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:
               (a) No Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the extensions
of credit requested to be made on such date.
               (b) Representations and Warranties. Each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date, except to the extent that such representations and
warranties refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.
          6.3. Conditions to the Extensions of Credit on the First Amendment
Effective Date. The agreement of each Additional Term Lender to make extensions
of credit requested to be made by it on the First Amendment Effective Date is
subject to the satisfaction, prior to or substantially concurrently with the
making of such extension of credit on the First Amendment Effective Date, of the
following conditions precedent:
               (a) Credit Agreement; Security Documents. The Lead Arrangers
shall have received (i) this Agreement, or, in the case of the Lenders, this
Agreement or an Addendum, executed and delivered by each Agent, Holdings, the
Borrower and each Person identified herein as a Lender signatory hereto, (ii) an
Assumption Agreement (in the form attached as Annex 1 to the Guarantee and
Collateral Agreement), executed and delivered by Auto Disposal Systems, Inc. and
its Subsidiaries to the extent required by the Guarantee and Collateral
Agreement and (iii) an Acknowledgment and Consent in the form attached to the
Guarantee and Collateral Agreement, executed and delivered by each Issuer (as
defined therein), if any, that is not a Loan Party.
               (b) Conversion Notices; Funding of Additional Term Loans. (i) The
Lead Arrangers shall have received by telefax or other facsimile, counterparts
of executed Conversion Notices from Term Lenders and/or Addendums with
Additional Term Loan Commitments in an aggregate amount equal (in any
combination) to $230,000,000, (ii) the funding of the Additional Term Loans
committed to

52



--------------------------------------------------------------------------------



 



be funded on the First Amendment Effective Date under each such Additional Term
Loan Commitment shall have occurred, (iii) the Borrower shall have delivered to
the Lead Arrangers irrevocable notice of the voluntary prepayment of all
Existing Term Loans not subject to a Conversion Notice and irrevocable
instruction to disburse such funding to the prepayment of such non-converting
Existing Term Loans, and (iv) the Borrower shall have paid all unpaid interest
accrued on Existing Term Loans (whether or not converted to Converted Term
Loans) to the date on which the foregoing conditions are satisfied and all
additional amounts that would have been payable under Section 4.11 if all
Existing Term Loans (whether or not converted) had been paid in full on such
date.
               (c) Closing Certificate of the Borrower. The Lead Arrangers shall
have received (i) a certificate executed on behalf of the Borrower by a
Responsible Officer of the Borrower dated the First Amendment Effective Date,
substantially in the form of Exhibit K with appropriate insertions and
attachments including the certificate or articles of incorporation of the
Borrower certified by the relevant authority of the jurisdiction of organization
of the Borrower and (ii) a long form good standing certificate for the Borrower
from its jurisdiction of organization.
               (d) First Amendment Effective Date Pro Forma Balance Sheet;
Financial Statements. The Lenders shall have received the First Amendment
Effective Date Pro Forma Balance Sheet.
               (e) Fees. The Lead Arrangers shall have received confirmation
reasonably satisfactory to them that all fees required to be paid and all
invoiced expense reimbursements payable by any Group Member for account of any
of the Agents or Lenders on or before the First Amendment Effective Date will be
paid concurrently with the effectiveness of this Agreement.
               (f) Closing Certificate of the Guarantors, Certificate of
Incorporation; Good Standing. The Lead Arrangers shall have received (i) a
certificate of each Guarantor, dated the First Amendment Effective Date,
substantially in the form of Exhibit C, with appropriate insertions and
attachments including the certificate of incorporation or formation of each
Guarantor certified by the relevant authority of the jurisdiction of
organization of such Guarantor and (ii) a long form good standing certificate
for each Guarantor from its jurisdiction of organization.
               (g) Legal Opinions. The Lead Arrangers shall have received the
executed legal opinion of Katten Muchin Rosenman LLP counsel to the Borrower and
its Subsidiaries, substantially in the form of Exhibit F-2, and the executed
legal opinion of Buechner, Haffer, O’Connell, Meyers, Healey & Koenig Co.,
C.P.A., substantially in the form of Exhibit F-3.
               (h) Pledged Stock; Stock Powers; Pledged Notes. The Lead
Arrangers shall have received (i) certificates representing the shares of
Capital Stock listed on Schedule 6.3(g) hereof, together with an undated stock
power or equivalent for each such certificate executed in blank by the pledgor
thereof and (ii) each promissory note (if any) listed on Schedule 6.3(g) hereof
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.
               (i) Solvency Certificate. The Lead Arrangers shall have received
and shall be reasonably satisfied with a solvency certificate of the chief
financial officer of Holdings substantially in the form of Exhibit J, which
shall document the solvency of the Loan Parties as of the First Amendment
Effective Date after giving effect to the Ohio Acquisition and other
transactions contemplated hereby.

53



--------------------------------------------------------------------------------



 



               (j) Insurance. The Lead Arrangers shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement.
               (k) Miscellaneous. The Lead Arrangers shall have received such
other documents, agreements, certificates and information as the Lead Arrangers
or the Required Lenders may reasonably request.
SECTION 7. AFFIRMATIVE COVENANTS
          Holdings and the Borrower hereby jointly and severally agree that, so
long as the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or Agent
hereunder, the Borrower shall and shall cause each of its Subsidiaries to:
          7.1. Financial Statements. Furnish to the Administrative Agent and
each Lender:
               (a) as soon as available, but in any event within 90 days after
the end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year and the current year budget, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by KPMG LLC or other independent certified public
accountants of nationally recognized standing; and
               (b) as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower , the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year and the
current year budget, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments and the
absence of footnotes).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
Notwithstanding the foregoing such financial statements may be delivered in the
form and with the accompanying certifications required by applicable
Requirements of Law for filing Forms 10-K and Forms 10-Q with the SEC.
          7.2. Certificates; Other Information. Furnish to the Administrative
Agent and each Lender (or, in the case of clause (g), to the relevant Lender):
               (a) concurrently with the delivery of any financial statements
pursuant to Section 7.1, (i) a certificate of a Responsible Officer stating
that, to the best of each such Responsible Officer’s knowledge, each Group
Member during such period has observed in all material respects or performed all
of the covenants and other agreements, and satisfied every condition, contained
in this Agreement and the other Loan Documents to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default, in each case except as specified in such
certificate and (ii) in the case of quarterly or annual financial statements,
(x) a

54



--------------------------------------------------------------------------------



 



Compliance Certificate containing all information and calculations reasonably
necessary for determining compliance by each Group Member with the provisions of
this Agreement referred to therein as of the last day of the fiscal quarter or
fiscal year of the Borrower, as the case may be, and, if applicable, for
determining the Applicable Margins and Commitment Fee Rate, and (y) to the
extent not previously disclosed to the Administrative Agent, a description of
any change in the jurisdiction of organization of any Loan Party and,
concurrently with the delivery of any financial statements pursuant to
Section 7.1(a) only, a listing of any registered or applied-for material
Intellectual Property acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (y) (or, in the case of the first
such list so delivered, since the Original Closing Date);
               (b) as soon as available, and in any event no later than 45 days
after the end of each fiscal year of the Borrower, a detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow, projected
changes in financial position and projected income and a description of the
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect, it being recognized by the Lenders that the projection and pro
forma financial information contained in the material referenced above is based
upon good faith estimates and assumptions believed by management of the Borrower
to be reasonable at the time made and that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount;
               (c) if the Borrower is not then a reporting company under the
Securities Exchange Act of 1934, as amended, within 45 days after the end of
each fiscal quarter of the Borrower (90 days, in the case of the fourth fiscal
quarter of any Fiscal Year), a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the portion of the Projections covering such periods and to the comparable
periods of the previous year;
               (d) no later than five Business Days prior to the effectiveness
thereof, copies of substantially final drafts of any proposed amendment,
supplement, waiver or other modification with respect to the Senior Unsecured
Note Indenture or the Acquisition Documentation;
               (e) within five Business Days after the same are sent, copies of
all financial statements and reports that Holdings, any Parent or the Borrower
sends to the holders of any class of its debt securities or public equity
securities and, within five Business Days after the same are filed, copies of
all financial statements and reports that Holdings or the Borrower may make to,
or file with, the SEC;
               (f) as soon as possible and in any event within 10 days of
obtaining knowledge thereof: (i) notice of any development, event, or condition
that, individually or in the aggregate with other developments, events or
conditions that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Effect or liability in excess of the Material
Environmental Amount, provided that, to the extent any such development, event,
etc., is required by law to be reported to any Governmental Agency within a
specific deadline which is longer than ten days, notice thereof to the
Administrative Agent within such deadline shall be deemed timely pursuant to
this Subsection 7.2(g); and (ii) any notice that any Governmental Authority may
deny any application for an

55



--------------------------------------------------------------------------------



 



Environmental Permit sought by, or materially modify, revoke or refuse to renew
any Environmental Permit or any other material Permit held by any Group Member
or condition approval of any such material Permit on terms and conditions that
are materially burdensome to any such Person, or to the operation of any of its
businesses (both before and after giving effect to the Acquisition) or any
property owned by such Person, in each case that would reasonably be expected to
result in a Material Adverse Effect or liability in excess of the Material
Environmental Amount; and
               (g) promptly, such additional financial and other information as
the Administrative Agent or any Lender may from time to time reasonably request.
          7.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member or where failure to pay, discharge or
otherwise satisfy such material obligations, in the aggregate, has not had and
would not reasonably be expected to result in a Material Adverse Effect.
          7.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary to
conduct its business, except, in each case, as otherwise permitted by
Section 8.4 and except to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect; and (b) comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
          7.5. Maintenance of Property; Insurance. (a) Keep all material
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with reputable
insurance companies insurance on all its property in at least such amounts and
against such risks (but including in any event public liability, product
liability and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar business.
          7.6. Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit, upon
reasonable prior notice, any persons designated by the Administrative Agent, or
upon the occurrence and during the continuance of an Event of Default, any
Lender, to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at such reasonable times and upon
reasonable intervals and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers of the Group
Members and with their independent certified public accountants at such
reasonable times and upon reasonable intervals, in each case as any
Administrative Agent or, upon the occurrence of and during the continuance of an
Event of Default, any Lender may reasonably request.
          7.7. Notices. Promptly upon any Responsible Officer of any Group
Member acquiring knowledge thereof, give notice to the Administrative Agent and
each Lender of the following:
               (a) the occurrence of any Default or Event of Default;

56



--------------------------------------------------------------------------------



 



               (b) any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, would reasonably be expected to have a Material Adverse Effect;
               (c) any litigation or proceeding affecting any Group Member
(i) which, if determined adversely to such Group Member (after taking into
account any available insurance coverage), would have or would reasonably be
expected to have a Material Adverse Effect, (ii) in which injunctive or other
temporary or specific relief is sought which, if granted, would reasonably be
expected to have a Material Adverse Effect or (iii) which relates to any Loan
Document;
               (d) the following events, as soon as possible and in any event
within 30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, the incurrence of
an “accumulated funding deficiency” (as defined in Section 302 of ERISA)
(whether or not waived) with respect to a Plan, the creation of any Lien in
favor of the PBGC or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan;
and
               (e) any development or event that has had or would reasonably be
expected to have a Material Adverse Effect.
Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, the relevant Group Member proposes to
take with respect thereto.
          7.8. Environmental Laws. (a) Comply in all material respects with, and
make all commercially reasonable efforts to ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and Environmental Permits, and obtain and comply in all
material respects with and maintain, and make all commercially reasonable
efforts to ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, in each case except for any such non-compliance or failure to obtain,
individually or in the aggregate, would not be expected to result in a Material
Adverse Effect.
               (b) Unless being contested in good faith, conduct and complete in
all material respects all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws; provided that
compliance within deadlines set by such orders or authorities shall be deemed to
be prompt.
          7.9. Interest Rate Protection. In the case of the Borrower, within
60 days after the First Amendment Effective Date, enter into, and thereafter
maintain, Hedge Agreements to the extent necessary to provide that at least 50%
of the aggregate principal amount of the Senior Unsecured Notes and the Term
Loans is subject to either a fixed interest rate or interest rate protection for
a period of not less than two years, which Hedge Agreements shall have terms and
conditions reasonably satisfactory to the Administrative Agent.

57



--------------------------------------------------------------------------------



 



          7.10. Additional Collateral, etc. (a) With respect to any owned
property acquired after the Original Closing Date by the Borrower or any
Subsidiary Guarantor as to which the Administrative Agent, for the benefit of
the Secured Parties, does not have a perfected Lien (except as expressly set
forth in the applicable Security Document), promptly (or within such period of
time as reasonably consented to by the Administrative Agent) (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent
reasonably deems necessary or advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in such property and
(ii) take all actions reasonably necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a (except as
expressly set forth in the applicable Security Document) perfected security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent.
               (b) With respect to any fee simple interest in any real property
having a value of at least $1,500,000 acquired after the Original Closing Date
by the Borrower or any Subsidiary Guarantor promptly (or within such period of
time as reasonably consented to by the Administrative Agent) (i) execute,
acknowledge and deliver a Mortgage in favor of the Administrative Agent, for the
benefit of the Secured Parties, in an amount no greater than 125% of the
purchase price if the property is located in a state with mortgage recording tax
covering such real property, (ii) if requested by the Administrative Agent,
provide the Secured Parties with (x) title and extended coverage insurance
covering such real property in an amount at least equal to the purchase price of
such real property as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and (iii) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
               (c) With respect to any new Subsidiary (other than a Foreign
Subsidiary) created or acquired after the Original Closing Date by any Group
Member (which, for the purposes of this paragraph (c), shall include any
existing Subsidiary that ceases to be a Foreign Subsidiary), promptly (or within
such period of time as reasonably consented to by the Administrative Agent)
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent reasonably deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected security interest in the Capital Stock of such
new Subsidiary that is owned by any Group Member, (ii) deliver to the
Administrative Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers or equivalents, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions reasonably necessary or reasonably advisable
to grant to the Administrative Agent for the benefit of the Secured Parties a
(to the extent provided in the Guarantee and Collateral Agreement) perfected
security interest in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Subsidiary, substantially in the form of Exhibit C,
with appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

58



--------------------------------------------------------------------------------



 



               (d) The Borrower will not issue or sell any of its Capital Stock
(i) to any Person other than Holdings, (ii) unless such Capital Stock is issued
subject to the security interest granted by the Guarantee and Collateral
Agreement or (iii) in any form except as a certificated security delivered at or
substantially concurrent with issuance to the Administrative Agent and pledged
pursuant to the Guarantee and Collateral Agreement.
               (e) With respect to any new Foreign Subsidiary created or
acquired after the Original Closing Date by any Group Member (other than by any
Group Member that is a Foreign Subsidiary), promptly (i) (or within such period
of time as reasonably consented to by the Administrative Agent) execute and
deliver to the Administrative Agent such amendments or supplements to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a (except as expressly set forth in the Guarantee and
Collateral Agreement) perfected security interest in the Capital Stock of such
new Subsidiary that is owned by any such Group Member (provided that in no event
shall more than 65% of the total outstanding voting Capital Stock of any such
new Subsidiary be required to be so pledged), (ii) deliver to the Administrative
Agent the certificates, if any, representing such Capital Stock, together with
undated stock powers or equivalents, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, as the case may be, and take
such other action as may be reasonably necessary or, in the reasonable opinion
of the Administrative Agent, desirable to perfect the Administrative Agent’s
security interest therein, and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
          7.11. Use of Proceeds. Use the proceeds of the Loans only for the
purposes specified in Section 5.16.
          7.12. [Reserved].
          7.13. Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of perfecting or renewing the rights
of the Administrative Agent and the Lenders with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by the borrower
or any Subsidiary which may be deemed to be part of the Collateral) pursuant
hereto or thereto. Upon the exercise by the Administrative Agent or any Lender
of any power, right, privilege or remedy pursuant to this Agreement or the other
Loan Documents which requires any consent, approval, recording qualification or
authorization of any Governmental Authority, the Borrower will, if reasonably
requested by the Administrative Agent, use commercially reasonable efforts to
execute and deliver, or to cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lenders may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.
          7.14. Post-Closing Delivery. (a) Within ninety (90) days after the
First Amendment Effective Date, deliver to the Administrative Agent, audited
financials with respect to each business to be acquired pursuant to the Ohio
Acquisition.
               (b) Within fourteen (14) days after the First Amendment Effective
Date, deliver to the Collateral Agent, (i) executed modifications to each of the
existing Mortgages delivered

59



--------------------------------------------------------------------------------



 



pursuant to the Original Credit Agreement in recordable form in each applicable
jurisdiction and otherwise in form and substance reasonably satisfactory to the
Collateral Agent and (ii) current, date down endorsements in respect of each of
the mortgage title insurance policies delivered pursuant to Section 7.12 of the
Original Credit Agreement in form and substance reasonably satisfactory to the
Collateral Agent, together with evidence of payment of all title premiums,
recording tax, recording fees and related expenses.
SECTION 8. NEGATIVE COVENANTS
          Holdings and the Borrower hereby jointly and severally agree that, so
long as the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or Agent
hereunder, the Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:
          8.1. Financial Condition Covenants. (a) Maximum Leverage Ratio. Permit
the Consolidated Leverage Ratio, as of any date set forth below, to exceed the
amount set forth opposite such date below:

            Last Day of Fiscal Quarter   Maximum Consolidated   Ending On or
About   Leverage Ratio
 
  September 30, 2006   6.25 to 1.00
 
  December 31, 2006   6.25 to 1.00
 
  March 31, 2007   6.00 to 1.00
 
  June 30, 2007   5.75 to 1.00
 
  September 30, 2007   5.75 to 1.00
 
  December 31, 2007   5.50 to 1.00
 
  March 31, 2008   5.50 to 1.00
 
  June 30, 2008   5.50 to 1.00
 
  September 30, 2008   5.50 to 1.00
 
  December 31, 2008   5.00 to 1.00
 
  March 31, 2009   5.00 to 1.00
 
  June 30, 2009   5.00 to 1.00
 
  September 30, 2009   5.00 to 1.00
 
  December 31, 2009   4.50 to 1.00
 
  March 31, 2010   4.50 to 1.00
 
  June 30, 2010   4.50 to 1.00
 
  September 30, 2010   4.50 to 1.00
 
  December 31, 2010   4.00 to 1.00
 
  March 31, 2011   4.00 to 1.00
 
  June 30, 2011   4.00 to 1.00
 
  September 30, 2011   4.00 to 1.00
 
  December 31, 2011   3.75 to 1.00
 
  March 31, 2012   3.75 to 1.00

               (b) Minimum Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower ending on any date set forth below to be less than the ratio set
forth below opposite such date below (provided that, for purposes of calculating
Consolidated Interest Coverage Ratio for each of the periods ended September 30,
2006, December 31, 2006 and March 31, 2007, Consolidated Interest Expense shall
be deemed to equal

60



--------------------------------------------------------------------------------



 



Consolidated Interest Expense for each full fiscal quarter commencing after the
First Amendment Effective Date multiplied by 4, 2 and 4/3, respectively):

            Last Day of Fiscal Quarter   Maximum Consolidated   Ending On or
About   Leverage Ratio
 
  September 30, 2006   1.75 to 1.00
 
  December 31, 2006   1.75 to 1.00
 
  March 31, 2007   1.75 to 1.00
 
  June 30, 2007   1.75 to 1.00
 
  September 30, 2007   1.75 to 1.00
 
  December 31, 2007   1.75 to 1.00
 
  March 31, 2008   1.75 to 1.00
 
  June 30, 2008   1.75 to 1.00
 
  September 30, 2008   1.75 to 1.00
 
  December 31, 2008   2.00 to 1.00
 
  March 31, 2009   2.00 to 1.00
 
  June 30, 2009   2.00 to 1.00
 
  September 30, 2009   2.00 to 1.00
 
  December 31, 2009   2.25 to 1.00
 
  March 31, 2010   2.25 to 1.00
 
  June 30, 2010   2.25 to 1.00
 
  September 30, 2010   2.25 to 1.00
 
  December 31, 2010   2.50 to 1.00
 
  March 31, 2011   2.50 to 1.00
 
  June 30, 2011   2.50 to 1.00
 
  September 30, 2011   2.50 to 1.00
 
  December 31, 2011   2.75 to 1.00
 
  March 31, 2012   2.75 to 1.00

          8.2. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
               (a) Indebtedness of any Loan Party pursuant to any Loan Document;
               (b) Indebtedness (i) of the Borrower to any Subsidiary, (ii) of
any Wholly Owned Subsidiary Guarantor to the Borrower or any other Subsidiary,
(iii) of any Foreign Subsidiary to any Foreign Subsidiary and (iv) subject to
Section 8.8(k), of any Foreign Subsidiary to the Borrower or any Wholly Owned
Subsidiary Guarantor;
               (c) Guarantee Obligations incurred in the ordinary course of
business by the Borrower or any of its Subsidiaries of obligations of the
Borrower, any Wholly Owned Subsidiary Guarantor and, subject to Section 8.8(k),
of any Foreign Subsidiary; and Guarantee Obligations incurred by any Foreign
Subsidiary of obligations of any other Foreign Subsidiary;
               (d) Indebtedness of the Borrower and its Subsidiaries outstanding
on the First Amendment Effective Date and listed on Schedule 8.2(d);
               (e) Indebtedness (including Capital Lease Obligations) secured by
Liens permitted by Section 8.3(g) in an aggregate principal amount not to exceed
$5,000,000 at any one time outstanding;

61



--------------------------------------------------------------------------------



 



               (f) Indebtedness of the Borrower in respect of the Senior
Unsecured Notes in an aggregate principal amount not to exceed $200,000,000, and
Guarantee Obligations of any Subsidiary Guarantor in respect of such
Indebtedness subordinated to the same extent as the obligations of the Borrower
in respect of the Senior Unsecured Notes;
               (g) Hedge Agreements required under Section 7.9 or permitted
under Section 8.12;
               (h) Indebtedness of Foreign Subsidiaries, and guarantees thereof
by Foreign Subsidiaries, incurred for working capital purposes in an aggregate
principal amount not to exceed $5,000,000 at any time;
               (i) Unsecured Indebtedness of Holdings in respect of Management
Advances in an aggregate principal amount not to exceed $2,500,000 incurred in
any fiscal year;
               (j) guarantees of Indebtedness of directors, officers and
employees of Holdings or any of its Subsidiaries in respect of expenses of such
Persons in connection with relocations and other ordinary course of business
purposes, if the aggregate amount of Indebtedness so guaranteed, when added to
the aggregate amount of unreimbursed payments theretofore made in respect of
such guarantees and the amount of Investments then outstanding under
Section 8.8(f), shall not at any time exceed $2,500,000;
               (k) Indebtedness of a Subsidiary of the Borrower acquired in a
Permitted Acquisition and outstanding at the time of such Permitted Acquisition,
Indebtedness assumed at the time of a Permitted Acquisition of an asset securing
such Indebtedness, and refinancings, renewals or extensions of any such
Indebtedness that do not increase the outstanding principal amount or change the
obligor in respect thereof, if (i) such Indebtedness was not incurred in
connection with, or anticipation or contemplation of such Permitted Acquisition
and (ii) the aggregate principal amount of such Indebtedness, refinancings,
renewals and extensions does not at any time exceed $5,000,000;
               (l) unsecured Indebtedness of the Borrower (which may be
guaranteed by any or all Subsidiary Guarantors), in an aggregate outstanding
principal amount not to exceed $7,500,000 any time, incurred to pay the purchase
consideration of a Permitted Acquisition;
               (m) guarantees of Indebtedness of a Person which is not a
Subsidiary of the Borrower and in which the Borrower or a Subsidiary made an
investment permitted by Section 8.8(n) or preferred Capital Stock of a Foreign
Subsidiary which such Foreign Subsidiary is obligated to purchase, redeem,
retire or otherwise acquire, if the aggregate outstanding principal amount so
guaranteed and the aggregate outstanding redemption value of such Capital Stock,
when added to (i) unreimbursed payments theretofore made in respect of such
guarantees and (ii) Investments then outstanding under Section 8.8(n), does not
at any time exceed $2,500,000; and
               (n) additional unsecured Indebtedness of the Group Members in an
aggregate principal amount not to exceed $15,000,000 at any one time
outstanding.

62



--------------------------------------------------------------------------------



 



          8.3. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for:
               (a) Liens for taxes, assessments or government charges not yet
due or that are being contested in good faith by appropriate proceedings,
provided that reserves with respect thereto are maintained on the books of the
relevant Group Member in conformity with GAAP;
               (b) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 60 days or that are being contested in
good faith by appropriate proceedings;
               (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance, old age pensions, or other social security or retirement
benefits or similar legislation;
               (d) deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;
               (e) easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
do not in any case materially interfere with the ordinary conduct of the
business of any Group Member;
               (f) Liens created pursuant to the Loan Documents;
               (g) Liens securing Indebtedness permitted by Section 8.2(e) if
(i) such Liens are created substantially simultaneously with the incurrence of
such Indebtedness (for the acquisition of certain property ) or within 90 days
thereafter and (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness;
               (h) any interest or title of a lessor under any lease entered
into by a Group Member in the ordinary course of its business and covering only
the assets so leased and other statutory and common law landlords’ liens under
leases;
               (i) Liens in existence on the First Amendment Effective Date
listed on Schedule 8.3(i), provided, that no such Lien is spread to cover any
additional property after the First Amendment Effective Date and the amount of
the aggregate obligations, if any, secured by any such Lien are not increased;
               (j) attachment and judgment Liens, to the extent and for so long
as the underlying judgments and decrees do not constitute an Event of Default
pursuant to Section 9;
               (k) Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary in existence at the time
such Subsidiary is acquired pursuant to a Permitted Acquisition, if (i) any
Indebtedness secured by such Liens is permitted by Section 8.2(k), and (ii) such
Liens are not incurred in connection with, or in contemplation or anticipation
of, such Permitted Acquisition and do not attach to any other asset of any Group
Member; and Liens on such property or assets securing refinancings, renewals and
extensions of such Indebtedness permitted under Section 8.2(k);

63



--------------------------------------------------------------------------------



 



               (l) Liens on assets of Foreign Subsidiaries securing Indebtedness
permitted pursuant to Section 8.2(h).
               (m) Liens on property subject to sale-leaseback transactions to
the extent such Sale-Leaseback Transactions are permitted by Section 8.11;
               (n) licenses, sublicenses, leases or subleases granted to other
Persons not materially interfering with the conduct of the business of the
Borrower or any of its Subsidiaries taken as a whole;
               (o) any encumbrances or restrictions (including put and call
agreements) with respect to the Capital Stock of any joint venture agreed to by
the holders of such Capital Stock;
               (p) Liens not otherwise permitted by this Section so long as
neither (i) the aggregate outstanding principal amount of the obligations
secured thereby nor (ii) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds $500,000 at
any one time; and
               (q) any interest of the Borrower’s clients in vehicles that are
on consignment to the Borrower and any proceeds thereof.
          8.4. Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except:
               (a) that any Subsidiary of the Borrower may be merged or
consolidated (i) with or into the Borrower if the Borrower is the continuing or
surviving corporation, (ii) with or into any Wholly Owned Subsidiary Guarantor
if the Wholly Owned Subsidiary Guarantor is the continuing or surviving
corporation) or (iii) subject to Section 8.8(k), with or into any Foreign
Subsidiary; and any Foreign Subsidiary may be merged or consolidated with or
into any other Foreign Subsidiary;
               (b) that any Subsidiary of the Borrower may Dispose of any or all
of its assets (upon voluntary liquidation, winding up, dissolution or otherwise)
as permitted by Section 8.5, or to the Borrower or any Wholly Owned Subsidiary
Guarantor or, subject to Section 8.8(k), any Foreign Subsidiary; and any Foreign
Subsidiary may Dispose of any or all of its assets (upon voluntary liquidation
or otherwise) to any other Foreign Subsidiary;
               (c) pursuant to the Merger; and
               (d) pursuant to any merger between the Borrower or a wholly-owned
Subsidiary Guarantor and any other Person; provided that the Borrower or such
Subsidiary Guarantor, as the case may be, is the surviving entity of any such
merger.
          8.5. Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
               (a) the Disposition of obsolete or worn out property in the
ordinary course of business;

64



--------------------------------------------------------------------------------



 



               (b) the sale of inventory or the licensing or other disposition
of intellectual property in the ordinary course of business;
               (c) Dispositions permitted by Section 8.4(b);
               (d) the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Wholly Owned Subsidiary Guarantor; and the sale or issuance of
any Foreign Subsidiary’s Capital Stock to any other Foreign Subsidiary;
               (e) sale-leaseback transactions permitted by Section 8.11;
               (f) sales, transfers or dispositions by the Borrower or any of
its Subsidiaries of non-strategic assets purchased as part of a Permitted
Acquisition, so long as (i) no Default then exists or would result therefrom,
(ii) the Borrower or such Subsidiary receives at least fair market value (as
determined in good faith by the Borrower), (iii) the aggregate proceeds received
by the Borrower or such Subsidiary from all such sales, transfers or
dispositions relating to a given Permitted Acquisition do not exceed 40% of the
aggregate consideration paid for such Permitted Acquisition, and (iv) such
non-strategic assets are sold, transferred or disposed of on or prior to the
first anniversary of such Permitted Acquisition; and
               (g) the Disposition of other property having a fair market value
not to exceed $10,000,000 in the aggregate for any fiscal year if the
consideration received from such Disposition is no less than fair market value
of such assets (as determined in good faith by the Borrower) of which at least
75% is received in cash or Cash Equivalents at the closing of such Disposition.
          8.6. Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
               (a) any Subsidiary may make Restricted Payments to the Borrower
or any Wholly Owned Subsidiary Guarantor; and any Foreign Subsidiary may make
Restricted Payments to another Foreign Subsidiary;
               (b) so long as no Event of Default has occurred and be continuing
or would result therefrom, the Borrower may pay dividends or make loans or
advances to Holdings or any Parent to permit Holdings or such Parent to
(i) purchase Holdings’ or such Parent’s Capital Stock from present or former
officers, directors or employees of any Group Member upon the death, disability,
retirement or termination of employment or service of such officer, director or
employee or otherwise under any stock option or employee stock ownership plan
approved by the board of directors of Holdings or any Parent, in an aggregate
amount (net of any proceeds received by Holdings or any Parent and contributed
to the Borrower in connection with resales of any Capital Stock so purchased)
not exceeding $2,500,000 in any fiscal year and (ii) pay management fees and
expense reimbursements expressly permitted by Section 8.10;
               (c) the Borrower may pay dividends or make loans and advances to
Holdings or any Parent to permit Holdings or any Parent to (i) pay corporate
overhead expenses incurred in the ordinary course of business in an aggregate
amount not exceeding $1,000,000 in any fiscal year;

65



--------------------------------------------------------------------------------



 



(ii) pay (A) any taxes, charges or assessments, including but not limited to
sales, use, transfer, rental, ad valorem, value-added, stamp, property,
consumption, franchise, license, capital, net worth, gross receipts, excise,
occupancy, intangibles or similar taxes, charges or assessments (other than
federal, state or local taxes measured by income and federal, state or local
withholding imposed on payments made by Holdings or any Parent), required to be
paid by Holdings or any Parent by virtue of its being incorporated or otherwise
organized or having Capital Stock outstanding (but not by virtue of owning stock
or other equity interests of any corporation or other entity other than the
Borrower, any of its Subsidiaries or any Parent or Holdings), or being a holding
company parent of the Borrower or receiving dividends from or other
distributions in respect of the Capital Stock of the Borrower, or having
guaranteed any obligations of the Borrower or any Subsidiary thereof, or having
made any payment in respect of any of the items for which the Borrower is
permitted to make payments to Holdings or any Parent pursuant to the other
clauses of this Section 8.6, or (B) for so long as the Borrower is a member of a
group filing a consolidated, combined or unitary tax return with Holdings or any
Parent,. amounts necessary for the payment of federal, state or local income
taxes payable by Holdings or such Parent and measured by the income of the
Borrower and its Subsidiaries which are payable by Holding or such Parent;
(iii) to pay expenses incurred by Holdings or any Parent in connection with
offerings, registrations, or exchange listings of equity securities and
maintenance of same (A) where the net proceeds of such offering are to be
received by or contributed to the Borrower, or (B) in a prorated amount of such
expenses in proportion to the amount of such net proceeds intended to be so
received or contributed or loaned, or (C) otherwise on an interim basis prior to
completion of such offering so long as Holdings or any Parent shall cause the
amount of such expenses to be repaid to the Borrower or the relevant Subsidiary
of the Borrower out of the proceeds of such offering promptly if such offering
is completed; (iv) to pay audit costs and any costs (including all professional
fees and expenses) incurred by Holdings or any Parent in connection with
reporting obligations under or otherwise incurred in connection with compliance
with applicable laws, applicable rules or regulations of any governmental,
regulatory or self-regulatory body or stock exchange, including in respect of
any reports filed with respect to the Securities Act, the Securities Exchange
Act or the respective rules and regulations promulgated thereunder; and (v) to
pay (A) obligations of Holdings or any Parent under or in respect of director
and officer insurance policies or indemnification obligations to directors or
officers, or (B) to pay fees and perform its other obligations pursuant to the
terms of the Management Agreement so long as no Default under Section 9(a) or
9(f) has occurred and is continuing; and
          (d) the Borrower may make Restricted Payments pursuant to the Merger
Agreement, and to Holdings to permit Holdings to make payments in connection
with the Merger and the financing therefor (including payments of fees and
expenses in connection therewith).
          8.7. Capital Expenditures. Make or commit to make any Capital
Expenditure, except Capital Expenditures of the Borrower and its Subsidiaries in
the ordinary course of business not exceeding $24,000,000 in fiscal year 2006,
$22,000,000 in fiscal year 2007 and $19,000,000 in any fiscal year thereafter;
provided, that (i) up to 100% of any amount permitted but not expended in any
fiscal year may be carried over for expenditure in the next succeeding fiscal
year (it being understood that no portion of such carried over amount for any
fiscal year may be used until the entire initial amount of permitted Capital
Expenditures for the current fiscal year has been used for Capital
Expenditures), and (ii) Capital Expenditures made with the proceeds of any
Reinvestment Deferred Amount or counted against any Available Retained ECF
Amount will not be subject to the forgoing restriction.

66



--------------------------------------------------------------------------------



 



          8.8. Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
               (a) extensions of trade credit in the ordinary course of
business;
               (b) Investments in Cash Equivalents;
               (c) Guarantee Obligations permitted by Section 8.2;
               (d) Guarantee Obligations to insurers required in connection with
worker’s compensation and other insurance coverage arranged in the ordinary
course of business;
               (e) Investments held by the Borrower or any Subsidiary on the
First Amendment Effective Date and described on Schedule 8.8(e);
               (f) loans and advances to employees of any Group Member of the
Borrower in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount for all Group Members not to
exceed $2,500,000 at any one time outstanding;
               (g) non-cash consideration received in any Disposition permitted
by Section 8.5;
               (h) (x) the Merger and (y) the Ohio Acquisition;
               (i) a Permitted Acquisition of all or substantially all of the
assets of a Person or the Capital Stock of a Person that becomes (in the case of
an acquisition of capital stock) a Domestic Subsidiary and a Subsidiary
Guarantor;
               (j) intercompany Investments by any Group Member in the Borrower
or any Person that, prior to such Investment, is a Wholly Owned Subsidiary
Guarantor;
               (k) Investments in Foreign Subsidiaries (including Permitted
Acquisitions of Persons which become Foreign Subsidiaries, incurrence of
Guarantee Obligations with respect to obligations of Foreign Subsidiaries, loans
made to Foreign Subsidiaries and Investments resulting from mergers with or
sales of assets to any such Foreign Subsidiaries) so long as the aggregate
amount of all such Investments by the Borrower or any of its Subsidiaries
(except Investments by a Foreign Subsidiary in a Person that prior to such
Investment is a Foreign Subsidiary) net of cash repayments and sale proceeds in
the case of Investments in the form of Indebtedness and cash equity returns
received as a distribution or dividend or by redemption or sale, when added to
all Investments permitted by Section 8.8(q) that would have been permitted to be
classified as investments permitted by this Section 8.8(k), does not exceed
$5,000,000 at any time outstanding;
               (l) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in good faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business;
               (m) Hedge Agreements required under Section 7.9 or permitted
under Section 8.12;

67



--------------------------------------------------------------------------------



 



               (n) intercompany Investments by any Foreign Subsidiary in any
other Foreign Subsidiary;
               (o) transactions permitted by Section 8.4; and
               (p) in addition to Investments otherwise expressly permitted by
this Section, Investments by the Borrower or any of its Subsidiaries in an
aggregate amount, net of cash repayments and sale proceeds in the case of
Investments in the form of Indebtedness and cash equity returns received as a
distribution or dividend or by redemption or sale, not exceeding $15,000,000 at
any time outstanding.
          8.9. Optional Payments and Modifications of Certain Debt Instruments.
(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to the Senior Unsecured Notes or (b) amend, modify,
waive or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any of the terms of the Senior Unsecured Notes (other
than technical corrections or modifications) (i) except as permitted by
Section 8.2(f) (in the case of an increase in principal amount), which shortens
the fixed maturity or increases the principal amount of, or increases the rate
or shortens the time of payment of interest on, or increases the amount or
shortens the time of payment of any principal or premium payable whether at
maturity, at a date fixed for prepayment or by acceleration or otherwise of the
Indebtedness evidenced by any Senior Unsecured Notes, or increases the amount
of, or accelerates the time of payment of, any fees or other amounts payable in
connection therewith; (ii) which adds or relates to any material affirmative or
negative covenants or any events of default or remedies thereunder and the
effect of which is to subject the Borrower or any of its Subsidiaries to any
more onerous or more restrictive provisions; or (iii) which otherwise adversely
affects the interests of the Lenders with respect to the Senior Unsecured Notes
or the interests of the Lenders under this Agreement or any other Loan Document
in any material respect; provided that this clause (b) of Section 8.9 shall not
be deemed to restrict (x) the execution, delivery and performance of the First
Supplemental Indenture, dated as of the Original Closing date, to the Senior
Unsecured Note Indenture, (y) the execution, delivery and performance of a
supplemental indenture to the extent the amendment, modification or change
effected pursuant thereto relates solely to the addition of a “Subsidiary
Guarantor” (as defined in the Senior Unsecured Note Indenture) and related
matters, pursuant to the terms of the Senior Unsecured Note Indenture or (z) the
consummation of exchange offers in which “Exchange Notes” (as defined in the
Senior Unsecured Note Indenture) are issued in exchange for any Senior Unsecured
Notes.
          8.10. Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Holdings, the Borrower or any Wholly Owned Subsidiary)
unless such transaction is (i) otherwise permitted under this Agreement, (ii) in
the ordinary course of business of the relevant Group Member and (iii) upon fair
and reasonable terms not materially less favorable to the relevant Group Member,
than it would obtain in an arm’s length transaction with a Person that is not an
Affiliate. Notwithstanding the foregoing, the Borrower and its Subsidiaries may
do the following:
               (a) Restricted Payments may be made to the extent permitted by
Section 8.6;
               (b) loans may be made and other transactions may be entered into
by the Borrower and its Subsidiaries to the extent permitted by Sections 8.2,
8.4, 8.5 and 8.8;

68



--------------------------------------------------------------------------------



 



               (c) customary fees and indemnifications may be paid to directors
of any Parent, Holdings, the Borrower and its Subsidiaries;
               (d) the Borrower and its Subsidiaries may enter into, and may
make payments under, employment agreements, employee benefits plans, stock
option plans, indemnification provisions and other similar compensatory
arrangements with officers, employees and directors of any Parent, Holdings, the
Borrower and its Subsidiaries in the ordinary course of business;
               (e) the Borrower and its Subsidiaries may pay fees to the Sponsor
and perform their other obligations pursuant to the terms of the Management
Agreement so long as no Default under Section 9(a) or (f) has occurred and is
continuing;
               (f) the execution, delivery and performance of a tax sharing
agreement with respect to any of the charges, taxes or assessments described in
clause (B) of Section 8.6(c)(ii), to the extent that payments in connection with
such tax sharing agreement are permitted by Section 8.6(c)(ii); and
               (g) the Merger and any other contemporaneous transactions
contemplated hereby (including the payment of fees and expenses in connection
therewith) shall be permitted.
          8.11. Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member,
except for (a) a sale of real or personal property made for cash consideration
in an amount not less than the cost of such real or personal property and
consummated within 90 days after the Borrower or any Subsidiary acquires or
completes the construction of such property, and (b) the sale and
contemporaneous leaseback of any real property for cash consideration, in an
aggregate amount not less than the fair market value (as determined in good
faith by the Borrower) if 100% of the Net Cash Proceeds of such sale are applied
immediately upon receipt thereof to the repayment of the Term Loans.
          8.12. Hedge Agreements. Enter into any Hedge Agreement, except
(a) Hedge Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Capital Stock) and (b) Hedge Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.
          8.13. Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on or about a day other than December 31 or change the
Borrower’s method of determining fiscal quarters without the prior consent of
the Administrative Agent.
          8.14. Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is or may become a party other than
(a) this Agreement and the other Loan Documents, (b) the Senior Unsecured Note
Indenture, (c) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby, if the prohibition or limitation
therein is only effective against the assets financed thereby, and
(d) agreements

69



--------------------------------------------------------------------------------



 



for the benefit of the holders of Liens described in Sections 8.3(k) or 8.3(l)
and applicable solely to the property subject to such Lien.
          8.15. Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of any Group Member to (a) make Restricted
Payments in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, any Group Member, (b) make loans or advances to, or other
Investments in, any Group Member or (c) transfer any of its assets to any Group
Member, except for such encumbrances or restrictions existing under or by reason
of (i) any restrictions existing under the Loan Documents, (ii) any encumbrance
or restriction pursuant to applicable law or an agreement in effect at or
entered into on the Original Closing Date (including the Senior Unsecured Note
Indenture), (iii) any encumbrance or restriction with respect to a Subsidiary or
any of its Subsidiaries pursuant to an agreement relating to any Indebtedness
incurred by such Subsidiary prior to the date on which it became a Subsidiary
(other than Indebtedness incurred as consideration in, in contemplation of, or
to provide all or any portion of the funds or credit support utilized to
consummate the transaction or series of related transactions pursuant to which
such Subsidiary became a Subsidiary) and outstanding on such date, which
encumbrance or restriction is not applicable to the any other Group Member or
the properties or assets of any other Group Member, (iv) any encumbrance or
restriction pursuant to an agreement effecting a refinancing of Indebtedness
incurred pursuant to an agreement referred to in clause (i), (ii) or (iii) of
this covenant or this clause (iv) or contained in any amendment to an agreement
referred to in clause (i), (ii) or (iii) of this covenant or this clause (iv);
provided, however, that the encumbrances and restrictions contained in any such
refinancing agreement or amendment are not materially less favorable taken as a
whole, as determined by the Borrower in good faith, to the Lenders than the
encumbrances and restrictions contained in such predecessor agreement, (v) with
respect to clause (c), any encumbrance or restriction (A) that restricts the
subletting, assignment or transfer of any property or asset or right and is
contained in any lease, license or other contract entered into in the ordinary
course of business or (B) contained in security agreements securing Indebtedness
of a Subsidiary to the extent such encumbrance or restriction restricts the
transfer of the property subject to such security agreements, (vi) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (vii) any encumbrances or
restrictions applicable solely to a Foreign Subsidiary and contained in any
Credit Facility extended to any Foreign Subsidiary; (viii) restrictions in the
transfers of assets pursuant to a Lien permitted by Section 8.3, (ix) any
encumbrance or restriction arising under or in connection with any agreement or
instrument relating to any Indebtedness permitted by Section 8.2(k) if
(A) either (x) the encumbrance or restriction applies only in the event of a
payment default or a default with respect to a financial covenant contained in
the terms of such agreement or instrument or (y) the Borrower in good faith
determines that such encumbrance or restriction will not cause the Borrower not
to have the funds necessary to pay the Obligations when due and (B) the
encumbrance or restriction is not materially more disadvantageous to the Lenders
than is customary in comparable financings (as determined in good faith by the
Borrower) and (x) any encumbrance or restriction arising under or in connection
with any agreement or instrument governing Capital Stock of any Person other
than a Wholly Owned Subsidiary that is acquired after the Original Closing Date.
          8.16. Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the Original Closing Date or that are reasonably
related thereto or are reasonable extensions thereof.
          8.17. Amendments to Acquisition Documents; First Amendment Ohio
Acquisition Documents. Amend, supplement or otherwise modify the terms and
conditions of the Acquisition Documentation or the First Amendment Ohio
Acquisition

70



--------------------------------------------------------------------------------



 



Documents without the prior consent of the Arrangers (such consent not to be
unreasonably withheld).
SECTION 9. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
               (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
three Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or
               (b) any representation or warranty made or deemed made by any
Loan Party herein or in any other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made; or
               (c) any Loan Party shall fail to observe or perform of any
agreement contained in clause (i) or (ii) of Section 7.4(a) (with respect to
Holdings and the Borrower only), Section 7.7(a) or Section 8 of this Agreement
or Sections 5.5 and 5.7(b) of the Guarantee and Collateral Agreement, or an
“Event of Default” under and as defined in any Mortgage shall have occurred and
be continuing; or
               (d) any Loan Party shall fail to observe or perform any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 9), and such failure
shall continue unremedied for a period of 30 days after written notice thereof
is given to the Borrower by the Administrative Agent or any Lender; or
               (e) any Group Member shall (i) default in making any payment of
any principal of any Indebtedness (including any Guarantee Obligation, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist beyond the
period of grace provided in such instrument or agreement, if any, the effect of
which default or other event or condition is to cause, or to permit the holder
or beneficiary of such Indebtedness (or a trustee or agent on behalf of such
holder or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or to become subject to
a mandatory offer to purchase by the obligor thereunder or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $7,500,000; or
               (f) (i) any Group Member shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,

71



--------------------------------------------------------------------------------



 



arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
               (g) (i) any Person shall engage in any “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of any Group Member or
any Commonly Controlled Entity, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate in a distress termination under Section
4041(c) of ERISA or in an involuntary termination by the PBGC under Section 4042
of ERISA, (v) any Group Member or any Commonly Controlled Entity shall, or in
the reasonable opinion of the Required Lenders is likely to, incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i), (iii), (iv), (v) and
(vi) above, such event or condition, together with all other such events or
conditions, if any, would, in the aggregate, reasonably be expected to have a
Material Adverse Effect; or
               (h) one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (not paid or fully covered
by insurance) of $5,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or
               (i) any of the Security Documents shall cease, for any reason
other than as set forth in Section 11.14, to be in full force and effect, or any
Loan Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable or (except as expressly set forth therein or as a
result of the actions, or lack thereof, by the Administrative Agent) perfected
as to any property of the Credit Parties having an aggregate value exceeding
$1,500,000; or
               (j) the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party shall so assert; or
               (k) (i) at any time prior to the initial registered public
offering of voting Capital Stock of Holdings or any Parent, the Permitted
Investors shall in the aggregate be the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of (x) so long as Holdings is a
Subsidiary of any Parent (other than a Parent that is a Subsidiary of another
Parent), shares of voting

72



--------------------------------------------------------------------------------



 



Capital Stock having less than a majority of the total voting power of all
outstanding shares of such Parent or (y) if Holdings is not a Subsidiary of any
Parent, shares of voting Capital Stock having less than a majority of the total
voting power of all outstanding shares of voting Capital Stock of Holdings,
(ii) at any time on and after the date of the initial registered public offering
of voting Capital Stock of Holdings or any Parent, (x) the Permitted Investors
shall in the aggregate be the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act) of (A) so long as Holdings is a Subsidiary of any
Parent (other than a Parent that is a Subsidiary of another Parent), shares of
voting Capital Stock having less than 35% of the total voting power of all
outstanding shares of such Parent or (B) if Holdings is not a Subsidiary of any
Parent, shares of voting Capital Stock having less than 35% of the total voting
power of all outstanding shares of voting Capital Stock of Holdings, and (y) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), other than one or more Permitted Investors, shall be the
“beneficial owner” of (A) so long as Holdings is a Subsidiary of any Parent
(other than a Parent that is a Subsidiary of another Parent), shares of voting
Capital Stock having a greater amount of the voting power of all outstanding
shares of voting Capital Stock of such Parent than such shares of which the
Permitted Investors in the aggregate are the “beneficial owner” or (B) if
Holdings is not a Subsidiary of any Parent, shares of voting Capital Stock
having a greater amount of the voting power of all outstanding shares of the
voting Capital Stock of Holdings than such shares of which the Permitted
Investors in the aggregate are the “beneficial owner”; (iii) the board of
directors of Holdings or any Parent shall cease to consist of a majority of
Continuing Directors; (iv) Holdings shall cease to hold and own beneficially, of
record and directly, and control 100% of each class of outstanding Capital Stock
of the Borrower free and clear of all Liens (except Liens created by the
Guarantee and Collateral Agreement); or (v) a Specified Change of Control shall
occur and the Borrower delivers or is required to deliver a change of control
notice to the holders of the Senior Unsecured Notes as required by the Senior
Unsecured Note Indenture; or
               (l) Holdings shall (i) conduct, transact or otherwise engage in,
or commit to conduct, transact or otherwise engage in, any business or
operations other than those incidental to its direct or indirect ownership of
the Capital Stock of the Borrower and its Subsidiaries, provided that Holdings
may engage in those activities that are incidental to (A) the maintenance of its
corporate existence in compliance with applicable law, (B) legal, tax and
accounting matters in connection with any of the foregoing or following
activities, (C) the entering into, and performing its obligations under, this
Agreement, the other Loan Documents and the Management Agreement and Management
Stock Agreements, in each case to which it is a party, (D) the issuance, sale or
repurchase of its Capital Stock to the extent permitted under this Agreement,
(E) dividends or distributions on its Capital Stock, (F) the filing of
registration statements, and compliance with applicable reporting and other
obligations, under federal, state or other securities laws, (G) the listing of
its equity securities and compliance with applicable reporting and other
obligations in connection therewith, (H) the retention of (and the entry into,
and exercise of rights and performance of obligations in respect of, contracts
and agreements with) transfer agents, private placement agents, underwriters,
counsel, accountants and other advisors and consultants, (I) the performance of
obligations under and compliance with its certificate of incorporation and
by-laws, or any applicable law, ordinance, regulation, rule, order, judgment,
decree or permit, including as a result of or in connection with the activities
of its Subsidiaries, (J) the incurrence and payment of its operating and
business expenses and any taxes for which it may be liable, (K) making loans to
or other Investments in the Borrower or any Wholly-Owned Subsidiary Guarantor as
and to the extent not prohibited by this Agreement, or (ii) incur, create,
assume or suffer to exist any Indebtedness or other liabilities or financial
obligations, except (A) nonconsensual obligations imposed by operation of law,
(B) pursuant to the Loan Documents to which it is a party and (C) obligations
with respect to its Capital Stock, or (D) Indebtedness owed to the Borrower or
any Wholly-Owned Subsidiary Guarantor as and to the extent not prohibited by
this Agreement and (E) other liabilities and obligations not constituting
Indebtedness permitted in clause (i) above; or

73



--------------------------------------------------------------------------------



 



then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay any of
the other Secured Obligations pursuant to the requirements of the Collateral
Agreement. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other Secured Obligations shall have been paid in full, the balance, if any, in
such cash collateral account shall be returned to the Borrower (or such other
Person as may be lawfully entitled thereto). Except as expressly provided above
in this Section 9, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.
SECTION 10. THE AGENTS
          10.1. Appointment. Each Lender hereby irrevocably designates and
appoints each Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes such Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.
          10.2. Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.
          10.3. Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan

74



--------------------------------------------------------------------------------



 



Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
          10.4. Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
Holdings or the Borrower), independent accountants and other experts selected by
such Agent. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Agents shall in all cases be fully protected against any action
or claim by any Lender or affiliate thereof, in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
          10.5. Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender, Holdings or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided, that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
          10.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own

75



--------------------------------------------------------------------------------



 



appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
          10.7. Indemnification. The Lenders agree to indemnify each Agent in
its capacity as such (to the extent not reimbursed by Holdings or the Borrower
and without limiting the obligation of Holdings or the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section 10.7
shall survive the payment of the Loans and all other amounts payable hereunder.
          10.8. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
          10.9. Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign as Administrative Agent. If the Administrative
Agent shall have given notice of its resignation as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 9(a) or Section
9(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights,

76



--------------------------------------------------------------------------------



 



powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, then the
resigning Administrative Agent may, on behalf of the Lenders and the L/C Lender,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. The Syndication Agent may,
at any time, by notice to the Lenders and the Administrative Agent, resign as
Syndication Agent hereunder, whereupon the duties, rights, obligations and
responsibilities of the Syndication Agent hereunder shall automatically be
assumed by, and inure to the benefit of, the Administrative Agent, without any
further act by the Syndication Agent, the Administrative Agent or any Lender.
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Section 10 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.
          10.10. Agents Generally. Except as expressly set forth herein, no
Agent shall have any duties or responsibilities hereunder in its capacity as
such.
          10.11. Agents Other than the Administrative Agent. The Lead Arrangers
and the Syndication Agent, in their capacity as such, shall have no duties or
responsibilities, and shall incur no liability, under this Agreement or any
other Loan Document.
          10.12. Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If any Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which rendered the exemption from, or reduction of, withholding tax ineffective
or for any other reason, such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including any penalties or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred.
SECTION 11. MISCELLANEOUS
          11.1. Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1. The
Required Lenders and each Loan Party to the relevant Loan Document may, or, with
the written consent of the Required Lenders, the Administrative Agent and each
Loan Party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility and (y) that any

77



--------------------------------------------------------------------------------



 



amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 11.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents or, except as set forth in
Section 11.14, release all or substantially all of the Collateral or release all
or substantially all of the Subsidiary Guarantors from their obligations under
the Guarantee and Collateral Agreement, in each case without the written consent
of all Lenders; (iv) extend the scheduled date or reduce the amount of any
amortization payment in respect of any Term Loan, in each case, without the
written consent of Lenders holding 80% or more in principal amount of the
aggregate outstanding Term Loans (or, prior to the funding of Term Loans, Term
Commitments) and Revolving Commitments; (v) amend, modify or waive any condition
precedent to any extension of credit under the Revolving Facility set forth in
Section 6.2 (including in connection with any waiver of any Default) without the
written consent of the Majority Facility Lenders under the Revolving Facility;
(vi) amend, modify or waive any provision of Section 4.8 without the written
consent of the Majority Facility Lenders under each Facility affected thereby,
except that the additional written consent of each Lender directly and adversely
affected thereby shall be required in the case of Section 4.8(a), 4.8(c) and the
first sentence of Section 4.8(b); (vii) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
written consent of all Lenders under such Facility; (viii) amend, modify or
waive any provision of Section 10 without the written consent of each Agent
adversely affected thereby; (ix) amend, modify or waive any provision of
Section 3.3 or 3.4 without the written consent of the Swingline Lender; or
(x) amend, modify or waive any provision of Sections 3.7 to 3.14 without the
written consent of the L/C Lender. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Agents and all future holders
of the Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders.
          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans (“Refinanced Term Loans”)
with a replacement term loan tranche hereunder (“Replacement Term Loans”), but
only if (a) the aggregate principal amount of the Replacement Term Loans does
not exceed the aggregate principal amount of the Refinanced Term Loans, (b) the
Applicable Margin for the Replacement Term Loans is not higher than the
Applicable Margin for the Refinanced Term Loans, (c) the weighted average life
to maturity of the Replacement Term Loans is not shorter than the weighted
average life to maturity of such Refinanced Term Loans at the time of the
refinancing and (d) all other

78



--------------------------------------------------------------------------------



 



terms applicable to such Replacement Term Loans are substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans in effect immediately prior to such
refinancing.
          11.2. Notices(a) . (a) All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy or electronic pdf), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed as follows in the case of
Holdings, the Borrower and the Agents, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

         
 
  Holdings:   Axle Holdings, Inc.
 
      c/o Kelso & Company
 
      320 Park Avenue, 24th Floor
 
      New York, NY 10022
 
      Attention: James Conners
 
      Telecopy: (212) 223-2379
 
      Telephone: (212) 751-3939
 
       
 
  The Borrower:   Insurance Auto Auctions, Inc.
 
      Two Westbrook Corporate Center, Suite 500
 
      Westchester, IL 60154
 
      Attention: Scott Pettit
 
      Telecopy: (708) 492-7078
 
      Telephone: (708) 492-7999
 
       
 
      with a copy to: Sidney L. Kerley
 
       
 
  The Administrative Agent or   Bear Stearns Corporate Lending Inc.
 
  the L/C Lender:   383 Madison Avenue
 
      New York, NY 10179
 
      Attention: Stephen G. O’Keefe
 
      Telecopy: (212) 272-9184
 
      Telephone: (212) 272-9430
 
      Email: sokeefe@bear.com

               (b) No notice, request or demand to or upon any Agent, the L/C
Lender, the Lenders, Holdings or the Borrower shall be effective until received.
Holdings and the Borrower shall be conclusively deemed to have received any
notice, request or demand if such notice, request or demand is sent by courier
service and delivery thereof is confirmed by the courier, if it is sent by fax
or electronic pdf and receipt thereof is confirmed orally, if it is sent by
certified mail or if it is served by any manner of service of process permitted
by law. Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent. Approval of such procedures may be limited
to particular notices or communications;
               (c) (i) Notices and other communications to the Lenders and the
L/C Lender hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or

79



--------------------------------------------------------------------------------



 



intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the L/C
Lender pursuant to Sections 2 and 3 if such Lender or the L/C Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to each of them hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
               (ii) Unless the Administrative Agent otherwise prescribes,
(a) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (b) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefore.
          11.3. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
          11.4. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          11.5. Payment of Expenses and Taxes; Indemnity. The Borrower agrees
(a) to pay or reimburse each Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to such Agent and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrower prior to the Original Closing Date (in the case of amounts to be paid
on the Original Closing Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as such Agent shall deem appropriate, (b) to
pay or reimburse each Lender and Agent for all its costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to such Agent, (c) to pay,
indemnify, and hold each Lender and Agent harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying Other Taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any

80



--------------------------------------------------------------------------------



 



such other documents, and (d) to pay, indemnify, and hold each Lender and Agent
and each of their respective officers, directors, employees, attorneys,
affiliates, agents and advisors (each, including each Lender and Agent, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties or the unauthorized
use by Persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such Persons and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee or any of its
Related Persons. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 11.5 shall be payable not later than 10 days
after written demand therefor. Statements payable by the Borrower pursuant to
this Section 11.5 shall be submitted pursuant to the notice information for the
Borrower set forth in Section 11.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 11.5 shall survive repayment of the Loans
and all other amounts payable hereunder.
          11.6. Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the L/C Lender), except that (i) Holdings and the
Borrower may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by Holdings or the Borrower without such
consent shall be null and void), (ii) no Lender may assign or otherwise transfer
its rights or obligations hereunder except in accordance with this Section 11.6
and (iii) the Borrower and its Subsidiaries shall not be entitled to rely on or
enforce any of the provisions of this Agreement until the conditions set forth
in Section 6.1 are satisfied and the Merger and first funding of Loans have been
completed.
               (b) (i) Subject to the conditions set forth in paragraph
(c) below, any Lender may assign to one or more assignees (each, an “Assignee”)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
          (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other Person
provided, further, that no consent of the Borrower shall be required for an
assignment by a Conduit Lender to its designated Lender, a conduit administered
or managed by such Conduit Lender’s designated Lender or to such Conduit
Lender’s liquidity providers;

81



--------------------------------------------------------------------------------



 



          (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an Assignee that is
a Lender, an affiliate of a Lender or an Approved Fund immediately prior to
giving effect to such assignment, except in the case of an assignment of a
Revolving Commitment to an Assignee that does not already have a Revolving
Commitment provided, further, that no consent of the Administrative Agent shall
be required for an assignment by a Conduit Lender to its designated Lender, a
conduit administered or managed by such Conduit Lender’s designated Lender or to
such Conduit Lender’s liquidity providers; and
          (C) the L/C Lender and the Swingline Lender, in case of an assignment
of a Revolving Commitment.
     (ii) Assignments shall be subject to the following additional conditions:
          (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$2,500,000 (or, in the case of Term Loans, $1,000,000) unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;
          (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;
          (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and
          (D) in the case of an assignment by a Conduit Lender to an Assignee
that is not its designated Lender, another Conduit Lender administered or
managed by such Conduit Lender’s designated Lender or such Conduit Lender’s
liquidity providers (each such Assignee, a “Third Party Assignee”), such Conduit
Lender’s designated Lender shall concurrently assign to the such Third Party
Assignee or, if such Third Party Assignee is a conduit not administered by such
designated Lender, to an Assignee designated by such Third Party Assignee an
amount of its Commitment at least equal to the amount of the Loans assigned to
such Third Party Assignee by such Conduit Lender; provided that if in connection
with such assignment such Conduit Lender notifies the Borrower or the
Administrative Agent that such Conduit Lender shall not make any additional
Loans under this Agreement, such Conduit Lender’s designated Lender shall assign
its entire Commitment to such Third Party Assignee or, if such Third Party
Assignee is a conduit not administered by such designated Lender, to an Assignee
designated by such Third Party Assignee.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and

82



--------------------------------------------------------------------------------



 



Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.9,
4.10, 4.11 and 11.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.7
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with, and subject to
the limitations of Section 11.6 (c).
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the L/C Lender and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the L/C Lender and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), and any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
               (c) (i) Any Lender may, without the consent of the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the L/C Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 11.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.9, 4.10 or 4.11 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 11.6. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 11.7(a) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. Any
Participant that is a Non-U.S. Lender shall not be entitled to the benefits of
Section 4.10 unless such Participant complies with Section 4.10(d).

83



--------------------------------------------------------------------------------



 



               (d) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.
               (e) The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.
               (f) Notwithstanding the foregoing, any Conduit Lender may assign
any or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 11.6(b). Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
          11.7. Adjustments; Set-off. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefited
Lender”) shall, at any time after the Loans and other amounts payable hereunder
shall immediately become due and payable pursuant to Section 9, receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 9(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.
               (b) In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without prior notice to
Holdings or the Borrower, any such notice being expressly waived by Holdings and
the Borrower to the extent permitted by applicable law, upon any amount becoming
due and payable by Holdings or the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of Holdings or
the Borrower, as the case may be. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

84



--------------------------------------------------------------------------------



 



          11.8. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
          11.9. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          11.10. Integration. This Agreement and the other Loan Documents
represent the entire agreement of Holdings, the Borrower, the Agents and the
Lenders with respect to the subject matter hereof and thereof. This Agreement
supersedes all prior commitments and undertakings of any or all of the Agents
and Lenders relating to the financing contemplated hereby. There are no
promises, undertakings, representations or warranties by any Agent or any Lender
relative to subject matter hereof not expressly set forth or referred to herein
or in the other Loan Documents.
          11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          11.12. Submission To Jurisdiction; Waivers. Each of Holdings, the
Borrower, the Agents and the Lenders hereby irrevocably and unconditionally:
               (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
               (b) consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
               (c) agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to Holdings
or the Borrower, as the case may be at its address set forth in Section 11.2 or
at such other address of which the Administrative Agent shall have been notified
pursuant thereto;
               (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
               (e) waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any special, exemplary, punitive or consequential damages.

85



--------------------------------------------------------------------------------



 



          11.13. Acknowledgments. Each of Holdings and the Borrower hereby
acknowledges that:
               (a) it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents;
               (b) no Agent or Lender has any fiduciary relationship with or
duty to Holdings or the Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Agents and Lenders, on one hand, and Holdings and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
               (c) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among Holdings, the Borrower and the Lenders.
          11.14. Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 11.1) to take any action requested by the Borrower having the effect
of releasing any Collateral or guarantee obligations (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 11.1 or (ii) under the
circumstances described in paragraph (b) below.
               (b) At such time as the Loans, the Reimbursement Obligations and
the other obligations under the Loan Documents (other than contingent surviving
indemnity obligations in respect of which no claim or demand has been made and
obligations under or in respect of Hedge Agreements or Specified Cash Management
Arrangements) shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person. Additionally, the Administrative Agent shall deliver such
other documentation reasonably requested by the Borrower to evidence the
termination of this Agreement and the other Loan Documents and/or the
termination of the Liens on the Collateral, in favor of the Administrative Agent
for the benefit of the Secured Parties, all in form reasonably satisfactory to
the Administrative Agent and the Borrower. Any such documentation shall be made
without recourse, representation or warranty. The Borrower shall pay all costs
and expenses (including, but not limited to, reasonable attorney’s fees), that
the Administrative Agent incurs in preparing and delivering the foregoing
documents (or reviewing forms of such documents prepared by the Borrower or its
counsel).
          11.15. Confidentiality. Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to or in connection with this Agreement that is designated by such Loan
Party as confidential; provided that nothing herein shall prevent any Agent or
any Lender from disclosing any such information (a) to any Agent, any other
Lender or any Lender Affiliate, (b) to any actual or prospective Transferee or
any direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty), if such person is required to maintain
confidentiality, (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates if such person
is required to maintain confidentiality, (d) upon the request or demand of any
Governmental Authority (e) in response to any order of any court or other
Governmental Authority, or as may otherwise be required pursuant to any
Requirement of Law,

86



--------------------------------------------------------------------------------



 




or if requested or required to do so in connection with any litigation or
similar proceeding; provided, that such Agent or Lender, unless prohibited by
any Requirement of Law, shall use reasonable efforts to notify the Borrower in
advance of any disclosure pursuant to this clause (e) above but only to the
extent reasonably practicable under the circumstances and on the understanding
that no Agent or Lender shall incur any liability for failure to give such
notice, (f) that has been publicly disclosed, (g) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or
(h) in connection with the exercise of any remedy hereunder or under any other
Loan Document.
          11.16. WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE AGENTS AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.
          11.17. Delivery of Addenda. Each initial Lender not a signatory party
hereto may become a party to this Agreement by delivering to the Administrative
Agent an Addendum duly executed by such Lender.
          11.18. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Publ. L.
107-56 (signed into law October 26, 2001)), (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.
          11.19. Restatement. (a) On the First Amendment Effective Date, the
Original Credit Agreement shall be amended and restated in its entirety by this
Agreement and the Original Credit Agreement shall thereafter be of no further
force and effect except to evidence (i) the incurrence by the Borrower of the
“Obligations” under and as defined in the Original Credit Agreement (whether or
not such “Obligations” are contingent as of the First Amendment Effective Date),
(ii) the representations and warranties made by Holdings and the Borrower prior
to the First Amendment Effective Date and (iii) any action or omission performed
or required to be performed pursuant to the Original Credit Agreement prior to
the First Amendment Effective Date (including any failure, prior to the First
Amendment Effective Date, to comply with the covenants contained in such
Original Credit Agreement). This Agreement is not in any way intended to
constitute a novation of the obligations and liabilities existing under the
Original Credit Agreement or evidence payment of all or any portion of such
obligations and liabilities. Notwithstanding anything herein to the contrary,
all interest accrued for any Loan prior to the effectiveness of the First
Amendment shall accrue at the applicable rate per annum set forth in the
Original Credit Agreement.
               (b) The terms and conditions of this Agreement and the Agents’
and the Lenders’ rights and remedies under this Agreement and the other Loan
Documents shall apply to all of the Obligations incurred under the Original
Credit Agreement and continuing hereunder.
               (c) Holdings and the Borrower each reaffirm the Liens granted
pursuant to the Loan Documents to the Administrative Agent for the benefit of
the Lenders, which Liens shall continue in full force and effect during the term
of this Agreement and any renewals thereof and shall continue to secure the
Obligations.

87



--------------------------------------------------------------------------------



 



               (d) On and after the First Amendment Effective Date, (i) all
references to the Original Credit Agreement in the Loan Documents (other than
this Agreement) shall be deemed to refer to the Original Credit Agreement, as
amended and restated hereby, (ii) all references to any section (or subsection)
of the Original Credit Agreement in any Loan Document (but not herein) shall be
amended to become, mutatis mutandis, references to the corresponding provisions
of this Agreement and (iii) except as the context otherwise provides, on or
after the First Amendment Effective Date, all references to this Agreement
herein (including for purposes of indemnification and reimbursement of fees)
shall be deemed to be references to the Original Credit Agreement, as amended
and restated hereby.
               (e) This amendment and restatement is limited as written and is
not a consent to any other amendment, restatement or waiver or other
modification, whether or not similar and, except as expressly provided herein or
in any other Loan Document, all terms and conditions of the Loan Documents
remain in full force and effect unless otherwise specifically amended hereby or
by any other Loan Document.
               (f) Each Lender hereby further authorizes each of the Agents, as
applicable, on behalf of and for the benefit of Lenders, to be the agent for and
representative of Lenders with respect to the Guarantors, the Collateral and the
Security Documents and to execute any amendments, documents or instruments
necessary to effect the amendments contemplated by this Agreement.
[Remainder of Page Intentionally Left Blank]

88



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            AXLE HOLDINGS, INC.
      By:           Name:           Title:           AXLE MERGER SUB, INC.
      By:           Name:           Title:      

S-1



--------------------------------------------------------------------------------



 



         

            BEAR, STEARNS & CO. INC.
as Joint Lead Arranger and Joint Bookrunner
      By:           Name:           Title:           DEUTSCHE BANK SECURITIES
INC.,
as Joint Lead Arranger, Joint Bookrunner and
Syndication Agent
      By:           Name:           Title:           BEAR STEARNS CORPORATE
LENDING INC.,
as Administrative Agent, L/C Lender and Lender
      By:           Name:           Title:           DEUTSCHE BANK TRUST COMPANY
AMERICAS,
as Lender
      By:           Name:           Title:      

S-2



--------------------------------------------------------------------------------



 



         

            GMAC COMMERCIAL FINANCE LLC,
as Co-Documentation Agent and Lender
      By:           Name:           Title:           ING CAPITAL LLC,
as Co-Documentation Agent and Lender
      By:           Name:           Title:           MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business Financial Services Inc.,
as Co-Documentation Agent and Lender
      By:           Name:           Title:      

S-3



--------------------------------------------------------------------------------



 



         

Annex A
PRICING GRIDS
The Applicable Margins and Commitment Fee Rate shall be adjusted on a quarterly
basis after the completion of the first full fiscal quarter of the Borrower
following the Original Closing Date, based on the Consolidated Leverage Ratio
determined as of the last day of the most recent fiscal quarter for which
financial statements have been delivered, with each such adjustment to become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which the relevant financial statements are delivered to the Lenders
pursuant to Section 7.1 (it being understood that the first Adjustment Date
after the First Amendment Effective Date shall be based on the financial
statements delivered for the fiscal quarter ended in June 2006) and to remain in
effect until the next adjustment is effected.
The Applicable Margins and Commitment Fee Rate effective on each Adjustment Date
shall be determined in accordance with the pricing grids set forth below:
Revolving Loans, Swingline Loans (Base Rate Only) and Commitment Fee Rate

                                      Applicable   Applicable             Margin
  Margin     Pricing       for Eurodollar   for Base Rate   Commitment Level  
Consolidated Leverage Ratio   Loans   Loans   Fee Rate
I
  ³3.75 to 1.00     2.75 %     1.75 %     0.50 %
II
  <3.75 to 1.00 but ³3.00 to 1.00     2.50 %     1.50 %     0.50 %
II
  <3.00 to 1.00     2.25 %     1.25 %     0.50 %

Term Loans

                      Pricing   Consolidated   Applicable Margin   Applicable
Margin Level   Leverage Ratio   for Eurodollar Loans   for Base Rate Loans
I
  >3.75 to 1.00     2.50 %     1.50 %
II
  £3.75 to 1.00     2.25 %     1.25 %

All rates in each pricing grid are per annum rates.
If any financial statements referred to above are not delivered within the time
periods specified in Section 7.1, then until the date that is three Business
Days after the date on which such financial statements are delivered the highest
rate set forth in each column of each pricing grid shall apply. At all times
after maturity or acceleration of the maturity of the Loans or the delivery of
notice to the Borrower by any Agent or the Required Lenders that an Event of
Default has occurred and is continuing or occurrence of any Event of Default
specified in Section 9(f) (until such time, if any, as such Event of Default may
be cured or waived), the highest rate set forth in each column of each pricing
grid shall apply.

S-4